Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 1 of 65 Page ID #:21




              Exhibit A
      Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 2 of 65 Page ID #:22




                                                                                                                        MC4 / ALL
                                                                                                     Transmittal Number: 21398720
Notice of Service of Process                                                                            Date Processed: 04/13/2020

Primary Contact:           Jamie Curry
                           Brookdale Senior Living
                           111 Westwood Pl
                           Ste 400
                           Brentwood, TN 37027-5057

Electronic copy provided to:                   Laurel Johnston
                                               Jennifer Fitzpatrick
                                               Timothy Cesar
                                               Marti Downey
                                               Bahar Azhdari
                                               Michael Mueller

Entity:                                       Brookdale Employee Services, LLC
                                              Entity ID Number 3623974
Entity Served:                                Brookdale Employee Services, LLC
Title of Action:                              Margoth Siguenza vs. Brookdale Employee Services, LLC
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Discrimination
Court/Agency:                                 Los Angeles County Superior Court, CA
Case/Reference No:                            20STCV13898
Jurisdiction Served:                          California
Date Served on CSC:                           04/10/2020
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Kaveh S. Elihu
                                              213-382-2222

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
ctrrnicaf,{y FILfD by Superior Court of California, County of Los Angeles on 04/09/202Q0HVMrri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 3 of 65 Page ID #:23
                                                                    SUMMONS
                                                            (CITACION JUDICIAL)
       NOTICE TO DEFENDANT:                                                                                                                             sunn•
       (AV/SO AL DEMANDADO):
                                                                                                                                      t=OR COURT uSE ONLr
       BROOKDALE EMPLOYEE SERVICES, LLC, a Delaware limited liability                                                           (SOLO PARA USO DE LA CORTE)
       company; PHILIPPE DIDIER, an individual; and DOES 1 through 20,
       inclusive,
       YOU ARE BEING SUED BY PL.AINTIFF:
       (LO ESTA DEMANDANDO EL DEMANDANTE):
       MARGOTH SIGUENZA, an individual,


        NOTICEI You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
         below.
          You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
        served on the plaintiff. A letter or phone call will not protect you. You wriften response must be in proper legal form if you want the court to hear your
        case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
        Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
        the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
        may be taken without further warning from the court.
          There are other legal requirements. You may want to call an aftorney right away. If you do not know an attorney, you may want to call an attomey
        referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
        these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
        (www.courtinfo.ca.gov/selfhelp), or contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
        costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
        IAV/SO! Lo han demandado. Si no responde dentro de 30 dias, /a corte puede decidir en su contra sin escushar su versi6n. Lea la informaci6n a
         continuacion.
          Tiene 30 DiAS DE CALENDARIO despues de que le entreguen esta citaci6n y papeles /ega/es para presentar una respuesfa por escrito en esta
        corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefonica no lo protegen. Su respuesta por escrito tiene que estar
        en formato /ega/ correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
        Puede encontrar estos formularios de /a corte y mas informaci8n en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
        biblioteca de leyes de su condado o en /a corte que le quede mas cerca. Si no puede pagar la cuota de presentaci6n, pida al secretario de la corte
        que le de un formu/ario de exencion de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder e/ caso por incumplimiento y la corte /e
        podra quitar su sueldo, dinero y bienes sin mis advertencia.
          Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
        remisibn a abogados. Si no puede pagar a un abogado, es posible que cump/a con los requisitos para obtener servicios /egales gratuitos de un
        programa de servicios legales sin fines de /ucro. Puede encontrar estos grupos sin fines de lucro en e/ sitio web de Califomia Lega/ Services,
        (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniendose en confacto con /a cofte o el
        colegio de abogado locales. AVISO: Por ley, la corte tiene derecho a rec/amar las cuotas y los costos exentos por imponer un gravamen sobre
        cualquier recuperaci6n de $10,000 d mas de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
        pagar e/ gravamen de /a corte antes de que la corte puede desechar el caso.
       T-he-name-and_address_of_the court is:                                                                         CASE NUMBER:
       (EI nombre y direccion de la corte es):                                                                       (Numerodel-Caso):
       Sup erior Court of California, County of Los Angeles
       111 North Hjll Street                                                                                            2O ~-~- C.~ 1                 3 89 8
       Los An~eles, California 90012
       The nam address, and telephone number of plaintifPs attorney or plaintiff without an attorney, is:
       EI nombre, la direccion y el n(imero de telefono del abogado dej demandante, o del demandante que no tiene abogado, es):
       Kaveh S. Elihu, Es SBN 268249                       Sherri R. Carter Executive Officer! Clerk af Caurt
       EMPLOYEE JUST~C LEGAL G OUP
       3055 Wilshire Boulevard, Suite 1100, Los Angeles, California 90010
       Telephone: (213) 382-2222, Facsimile: (213) 382-2230
       DATE:      ~~~~~~~~~                                               Clerk, by                                                                                Deputy
                                                                                                     R. CIIft4n
       (Fecha)                                                            (Secretario)                                                                           (Adjunto)
       (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
       (Para prueba de entrega de esta citati6n use el formulario Proof of Service of Summons, (POS-010).)
                                        NOTICE TO THE PERSON SERVED• You are served
        [SEAL]                          1. 0 as an individual defendant.
               ,~ ;~..,,.....:.
                                        2.       as the person sued under the fictitious name of (spec 1:
                                                                                    ~IBROOKDALE EMPLOYEE SERVICES, LLC, a Delaware lim
          ~•    ry ~~~u: 1' i ~~,.,~ ~•~'~     3. ® on behalf of (specify)' liability company
                        h,;~
                                                   under: 0 CCP 416.10 (corporation)                0 CCP 416.60 (minor)
                                                         ~ CCP 416.20 (defunct corporation)         0 CCP 416.70 (conservatee)
                                                          0 CCP 416.40 (association or partnership) 0 CCP 416.90 (authorized person)
                                                             ® other (specify): Limited Liability Company
               ~{~~•~ .,. ~~ `~~
                                               4. 0 by personal delivery on (date):                                                                         Paqe 1 c
                                                                                   SUMMONS                                       Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                   www.courtinfo.ca.gov
_.. _...__.., . .--- -~    .   _          .                ..    _ _.. _ .. __.---- --•-- . ... _.._.... -• --•--•. -••---..._ _...__.. _._... -• ---.., _, ... _...--••~--~-., _._...
                                                                                20STCV13898
                    Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 4 of 65 Page ID #:24
                                    Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Robert Draper




                          Kaveh S. Elihu, Esq. (SBN 268249)
                    1     EMPLOYEE JUSTICE LEGAL GROUP
                          3055 Wilshire Boulevard, Suite 1100
                    2     Los Angeles, California 90010
                          Telephone: (213) 382-2222
                    3     Facsimile: (213) 382-2230
                    4     Attorneys for Plaintiff,
                          MARGOTH SIGUENZA
                    5
                    6

                    7

                    8                               SUPERIOR COURT OF THE STATE OF CALIFORNIA,
                    9                          FOR THE COUNTY OF LOS ANGELES, CENTRAL DISTRICT
                                                                                                           I

                  10
                  11      MARGOTH SIGUENZA, an individual,                                          Case No.: 2 pgT OV 1 3 gg g

                  12                                                                                COMPLAINT FOR DAMAGES
                                                    Plaintiff,
                  13                                                                                      1. DISCRIMINATION IN VIOLATION
                                                                                                             OF GOV'T CODE §§12940 ET SEQ•;
                  14                                                                                      2. HARASSMENT IN VIOLATION OF
                                   vs.                                                                       GOV'T CODE §§12940 ET SE .;
                  15                                                                                      3. RETALIATION IN VIOLATION OF
                                                                                                             GOV'T CODE §§12940 ET SEO•;
                  16      BROOKDALE EMPLOYEE SERVICES,                                                    4. FAILURE TO PREVENT
                  17      LLC, a Delaware limited liability company;                                         DISCRIMINATION, HARASSMENT
                          DUTT TUDL' 71TTlTL'L7     .,,, .,,.7;-;.i-1. .-.] Tlnl                             AND RETALIATION IN VIOLATION
                  18 11 through 20, inclusive,                                                               OF GOV'T CODE §12940(k);
                                                                                                          5. FAILURE TO PROVIDE
                  19                                                                                         REASONABLE ACCOMMODATIONS
                                                                                                             IN VIOLATION OF GOV'T CODE
                  20                                 Defendants.                                             §§12940 ET SE .;
                                                                                                          6. FAILURE TO ENGAGE IN A GOOD
                  21                                                                                         FAITH INTERACTIVE PROCESS IN
                                                                                                             VIOLATION OF GOV'T CODE
                  22                                                                                         §§12940 ET SEO•;
                                                                                                          7. RETALIATION IN VIOLATION OF
                  23                                                                                         GOV'T CODE §§12945.2 ET. SEQ.;
                                                                                                          8. FOR DECLARATORY JUDGMENT;
                  24                                                                                      9. WRONGFUL TERMINATION IN
                                                                                                             VIOLATION OF PUBLIC POLICY;
                  25                                                                                      10.DENIAL OF AND DISCRIMINATION
                  26                                                                                         BASED UPON THE USE OF SICK
                                                                                                             LEAVE (LABOR CODE §§ 233, 234,
                  27                                                                                             AND 246.5;
                                                                                                          11.RETALIATION (LABOR CODE
                  28                                                                                             §98.6);
                                                                                                          12.RETALIATION FOR DISCLOSING

                                                                                                     -1-
                                                                                COMPLAINT FOR DAMAGES
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 5 of 65 Page ID #:25



                                                                VIOLATIONS OF LAW (LABOR
 1                                                              CODE §§ 1102.5,1102.6);
                                                            13. DEFAMATIO'N;
2                                                           14. FAILURE TO PAY WAGES (CAL.
                                                                LABOR CODE §§201,1182.12,1194,
 3                                                              1194.2);
                                                            15. FAILURE TO PROVIDE MEAL AND
 4                                                              REST PERIODS (I.AB. CODE §§226.7,
                                                                512);
 5                                                          16. FAILURE TO PROVIDE
                                                                ITEMIZEDWAGE STATEMENTS
 6                                                              (CAL. LABOR CODE §§226 ET SEQ.);
                                                            17. WAITING TIME PENALTIES (CAL.
 7                                                              LABOR CODE §§201-203);
                                                            18. PRIVATE ATTORNEY GENERAL
 8                                                              ACT; AND
                                                            19. UNFAIR COMPETITION (CAL. BUS.
 9                                                              & PROF. CODE §17200 ET SEQ.).
10
                                                        [DEMAND FOR JURY TRIAL]
11
12          COMES NOW PLAINTIFF, MARGOTH SIGUENZA, and for causes of action against

13   Defendants and each of them, alleges as follows:

14
15                                               JURISDICTION

16          1.      This Court is the proper court, and this action is properly filed in Los Angeles County,

17   because Defendants' obligations and liability arise therein, because Defendants maintain offices and

18                                                 , ana because tne worx tnat is tne suniect ot tnis action was

19 I performed by Plaintiff in Los Angeles County.
20
21                                        ;       THE PARTIES

22          2.      Plaintiff MARGOTH SIGUENZA (hereinafter referred to as "Plaintiff') at all times

23   relevant to this action, resided in the County of Los Angeles, California.

24          3.      Plaintiff is informed and believes, and based thereupon alleges, that Defendant

25   BROOKDALE EMPLOYEE SERVICES, LLC (hereinafter referred to as "BROOKDALE") was and is

26   a Delaware limited liability company. Plaintiff is informed and believes BROOKDALE operates senior

27   living and retirement communities in the United States.

28


                                                         -2-
                                              COMPLAINT FOR DAMAGES
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 6 of 65 Page ID #:26




 1           4.        Plaintiff is informed and believes, and based thereupon alleges, that at all times relevant
 2   hereto, Defendant PHILIPPE DIDIER (hereinafter referred to as "DIDIER") was an individual residing
 3   in the County of Los Angeles, State of California, and was a supervisor or managerial employee of
 4   BROOKDALE.
 5           5.        At all times herein, Defendant BROOKDALE was Plaintiff's employer within the
 6   meaning of Government Code §§ 12926, subdivision (d), 12940, subdivisions (a),(h),(1), (h)(3)(A), and
 7   (i), and 12950, and regularly employ five (5) or more persons and are therefore subject to the
 8   jurisdiction of this Court.
 9           6.        At all times herein, Defendant BROOKDALE was Plaintiff's employer within the
10   meaning of the Labor Code and Industrial Welfare Commission Order No. 5-2001.
11           7.        The true names and capacities, whether individual, corporate, associate, or otherwise, of
12   the Defendants named herein as DOES 1 through 20, inclusive, are unknown to Plaintiff at this time and

13   therefore said Defendants are sued by such fictitious names. Plaintiff will seek leave to amend this

14   Complaint to insert the true names and capacities of said Defendants when the same become known to

15   Plaintiff. Plaintiff is informed and believes, and based thereupon allege, that each of the fictitiously-

16   named Defendants is responsible for the wrongful acts alleged herein, and is therefore liable to Plaintiff

17   as alleged hereinafter.

18                     D1~vv1~LL1L~, 1J11Jlr.i~-, dilU 1JVr..) 1 LIIIUugIl L.V drC reIerreCl Lo collectively as Lne

19 1 I "Defendants."

20           9.        Plaintiff is informed and believes, and based thereupon alleges, that at all times relevant

21   hereto, Defendants, and each of them, were the agents, employees, managing agents, supervisors,

22   coconspirators, parent corporation, joint employers, alter ego, and/or joint ventures of the other

23   Defendants, and each of them, and in doing the things alleged herein, were acting at least in part within

24   the course and scope of said agency, employment, conspiracy, joint employer, alter ego status, and/or

25   joint venture and with the permission and consent of each of the other Defendants.

26           10.       Plaintiff is informed and believes, and based thereupon alleges, that Defendants, and eac

27   of them, including those Defendants named as DOES 1 through 20, acted in concert with one another tc

28   commit the wrongful acts alleged herein, and aided, abetted, incited, compelled, and/or coerced one




                                                l,v1v1r1.tu1V 1 rvr1 tJt1UvullJt,.7                                   I
    Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 7 of 65 Page ID #:27
l




    1        another in the wrongful acts alleged herein, andlor attempted to do so, including pursuant to
    21 I Government Code § 12940(i). Plaintiff is further informed and believes, and based thereupon alleges,
     3       that Defendants, and each of them, formed and executed a conspiracy or common plan pursuant to
     4       which they would commit the unlawful acts alleged herein, with all such acts alleged herein done as part
     5       of and pursuant to said conspiracy, intended to cause and actually causing Plaintiff harm.

     6              11.     Whenever and wherever reference is made in this Complaint to any act or failure to act

     7       by a Defendant or co-Defendant, such allegations and references shall also be deemed to mean the acts

     8       and/or failures to act by each Defendant acting individually, jointly and severally.

     9              12.     On January 30, 2020, Plaintiff filed a complaint under Government Code §§ 12940, et

    10       seq., the California Fair Employment and Housing Act (hereinafter referred to as the "FEHA") with the

    11       California Department of Fair Employment and Housing (hereinafter referred to as the "DFEH"), and

    12       has satisfied her administrative prerequisites with respect to these and all related filings. As a result, on

    13       January 30, 2020, Plaintiff received a Notice of Case Closure and Right to Sue Letter from the DFEH.

    14              12.     Plaintiffsubsequently amended herDFEH complaint on Apri19, 2020, andreceived an amended

    15       of her Right-to-Sue letter. As stated in the amended Right-to-Sue letters, the amended DFEH complaint

    16       are deemed to have the same filing date as the original DFEH complaint per California Code of
    17 Regulations. Tit. 2, § 10022.

    18
    19                                ALTER EGO, AGENCY AND JOINT EMPLOYER

    20                      Plaintiff is informed and believes, and based thereon alleges, that there exists such a

    21       of interest and ownership between Defendants and DOES 1 through 20 that the individuality and

    22       separateness of Defendants have ceased to exist.

    23                      Plaintiff is informed and believes, and based thereon alleges, that despite the formation
    24 I purported corporate existence, Defendants and DOES 1 through 20 are, in reality, one and the same,

    25       including, but not limited to because:

    26                              Defendants are completely dominated and controlled by each other Defendant

    27       and DOES 1 through 20, who personally committed the frauds and violated the laws as set forth in

    28



         I                                            COMPLAINT FOR DAMAGES
ti   •
         Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 8 of 65 Page ID #:28




         1    this complaint, and who have hidden and currently hide behind Defendants to perpetrate frauds,
          2   circumvent statutes, or accomplish some other wrongful or inequitable purpose.
          3                  b.      DOES 1 through 20 and each other Defendant derive actual and significant
          4   monetary benefits by and through Defendants' unlawful conduct, and by using Defendants as the
          5   funding source for their own personal expenditures.
          6                   C.     Plaintiff is informed and believes, and based thereon alleges Defendants and

          7   DOES 1 through 20, while really one and the same, were segregated to appear as though separate and

          8   distinct for purposes of perpetrating a fraud, circumventing a statute, or accomplishing some other

          9   wrongful or inequitable purpose.
         10                   d.     Plaintiff is informed and believes, and based thereon alleges, that Defendants

         11   and DOES 1 through 20 do not comply with all requisite corporate formalities to maintain a legal and

         12   separate corporate existence.
         13                   e.     Plaintiff is informed and believes, and based thereon alleges, that the business

         14 1 I affairs of Defendants and DOES 1 through 20 are, and at all times relevant were, so mixed and
         15   intermingled that the same cannot reasonably be segregated, and the same are in inextricable

         16   confusion. Defendants are, and at all times relevant hereto was, used by DOES 1 through 20 as a mere
         17   shell and conduit for the conduct of certain of Defendants' affairs, and is, and was, the alter ego of

         18   DOES 1 through 20. The recognition of the separate existence of Defendants and DOES 1 through 20

         19 I from one another would not promote justice, in that it would permit Defendants to insulate themselves
         20 I from liability to Plaintiff for violations of the Government Code, Labor Code, and other statutory
         21   violations. The corporate existence of Defendants and DOES 1 through 20 should be disregarded in

         22 I equity and for the ends of justice because such disregard is necessary to avoid fraud and injustice to
         23 I Plaintiff herein.
         24           15.     Accordingly, Defendants and DOES 1 through 20 constitute the alter egos of one another.

         25 I and the fiction of their separate corporate existence must be disregarded.
         26           16.     As a result of the aforementioned facts, Plaintiff is informed and believes, and based

         27 I thereon alleges that Defendants and DOES 1 through 20 are Plaintiff's joint employers by virlue of a
         28 I joint enterprise, and that Plaintiff was an employee of Defendants and DOES 1 through 20. Plaintiff


                                                                  -5-
                                                      COMPLAINT FOR DAMAGES
il   t
         Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 9 of 65 Page ID #:29




          1       performed services for each and every one of Defendants, and to the mutual benefit of all Defendants,
          2       and all Defendants shared control of Plaintiff as an employee, either directly or indirectly, and the
          3       manner in which Defendants' business was and is conducted.
          4
          5                                             FACTUAL ALLEGATIONS
          6                17.   On or about November 2003, Plaintiff was hired by Defendants as a full-time non

          71 I cook.
          8                18.   Plaintiff was a loyal and devoted employee of Defendants and her work performance has

          9       been satisfactory and at times above-average. Plaintiff fulfilled, and substantially performed, all of her

         10       job duties and all the terms and conditions of employment.

         11                19.   From on or about Apri19, 2016 through on or about February 11, 2019, Plaintiff worked

         12       six days a week, Monday through Saturday, 6:30 a.m. through 2:00 p.m.-4:30 p.m.

         13                20.   From on or about Apri19, 2016 through on or about March 11, 2017, Plaintiff was paid at

         14       a rate of $16.32 per hour.

         15                21.   From on or about March 12, 2017 through on or about March 10, 2018, Plaintiff was

         16 I at a rate of $16.65 per hour.
         17                22.   From on or about March 11, 2018 through on or about February 11, 2019, Plaintiff was

         18
         19                23.   From on or about Apri19, 2016 through on or about February 11, 2019, Plaintiff was not

         20       permitted to take her statutory 30-minute meal periods for days on which Plaintiff worked at least 5

         21       hours.

         22                      On or about Apri12015, Plaintiff injured her back and informed her supervisor of her

         23       injury. Plaintiff's medical provider placed her off work for approximately ten days thereafter.

         24                25.   On or about September 2016, Plaintiff injured her left shoulder and informed her

         25       supervisor of her injury. Plaintiff was placed on work restrictions for ten days thereafter. Plaintiff's wor

         26       restrictions were not accommodated and she reported to BROOKDALE's Human Resources departmen

         27
         28



              I                                           C.VIV1YLAllV 1 t'VK LA1V1Al7r,J
1.   Y
         Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 10 of 65 Page ID #:30




          1              26.     On or about September 2017, Plaintiff sprained her spine and right shoulder. Despite her
         2        medical provider placing her on work restrictions, BROOKDALE did not accommodate her once again. I
          3              27.     On or about Spring 2018, Plaintiff began suffering from pain in her knee and began
          4       receiving medical treatment for her disability.
          5              28.     On or about December 19, 2018, Plaintiff made a written complaint about having to

          6       through her meal breaks and her supervisor DIDIER management.

          7              29.     On or about February 10, 2019, Plaintiff informed DIDIER that she intended to take

          8       time-off the following month in order to seek treatment and recuperate from her injuries. As a result of

          9       Plaintiff's prior to complaints of DIDIER and her requests for accommodations, DIDIER became

         10       verbally aggressive toward Plaintiff by yelling at her and instructing her cancel her upcoming medical
         11 appointments.

         12              30.     Later that day, DIDIER forcefully escorted Plaintiff to the Human Resources department

         13       where he falsely accused her of being drunk at work in order to cause her termination.

         14              31.      On or about February 11, 2019, Plaintiff was constructively terminated/forced to quit

         15 I job because she no longer felt comfortable working for Defendants as a result of the harassment, lack of
         16       accommodations and her need to receive treatment for her injuries. At no time since the separation of

         17       her employment has Plaintiff been paid all outstanding wages owing her.

         18                                                    eU IICICIII   was   UIICICIL'ddCCll, dllL11UI1GCU, dIlU/UI IQL111CC1 Uy


         19 I Defendants and their officers and/or managing agents, including those identified herein as DOES 1
         20 I through 20, who were authorized and empowered to make decisions that reflect and/or create policy for
         21 I Defendants. The aforementioned conduct of said managing agents and individuals was therefore
         22 I undertaken on behalf of Defendants. Defendants further had advanced knowledge of the actions and
         23 I conduct of said individuals whose actions and conduct were ratified, authorized, and approved by
         24 I managing agents whose precise identities are unknown to Plaintiff at this time and are therefore
         25 I identified and designated herein as DOES 1 through 20, inclusive.
         26                      As a result of Defendants' actions, Plaintiff has suffered and will continue to suffer

         27 1 I general and special damages, including severe and profound pain and emotional distress, anxiety,




              I                                           l:V1V1rLAl1V 1 t'UK 1JH1V1AlT1:J
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 11 of 65 Page ID #:31




 1        depression, headaches, tension, and other physical ailments, as well as medical expenses, expenses for
 2        psychological counseling and treatment, and past and future lost wages and benefits.
 3               34.     As a result of the above, Plaintiff is entitled to past and future lost wages, bonuses,
 4        commissions, and benefits.
 5               35.     Plaintiff claims general damages for emotional and mental distress and aggravation in a
 6        sum in excess of the jurisdictional minimum of this Court.
 7               36.     Because the acts taken toward Plaintiff were carried out by managerial employees acting

 8        in a deliberate, cold, callous, cruel and intentional manner, in conscious disregard of Plaintiff's rights

 9        and in order to injure and damage them, Plaintiff requests that punitive damages be levied against

10        Defendants and each of them, in sums in excess of the jurisdictional minimum of this Court.

11
12                                              FIRST CAUSE OF ACTION
13                                                      BY PLAINTIFF
14                 FOR DISCRIMINATION IN VIOLATION OF GOV'T CODE M2940 ET SEQ.
15                       AGAINST BROOKDALE AND DOES 1 THROUGH 20. INCLUSIVE

16'              37.     Plaintiff incorporate, by reference, all the foregoing paragraphs of this Complaint as

17        though fully set forth herein.

IE:              38.     At all times hereto, the r'EHA was in full force and etfect and was binding upon

19        Defendants and each of them.

20               39.     FEHA requires Defendants to refrain from discriminating against an employee on the

21        basis of disabilities and/or perceived disabilities, engagement in protected activities, medical condition,

22        medical leave and to prevent discrimination on the basis of the aforementioned protected classes from

23
24               40.     Plaintiff was a member of a protected class as a person with a disability, medical

25        condition and who used medical leave.

26               41.     At all times relevant hereto, Plaintiff was performing competently in the position she

27        with Defendants.

28



      ~                                           1..V1V1rLti11V 1   rvn Lruvir~UnJ
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 12 of 65 Page ID #:32




 1                42.      Plaintiff suffered the adverse employment actions of discrimination, harassment
2        retaliation, denied transfer, denied medical leave, denied reasonable accommodation for a disability,
 3 I denied a work environment free of discrimination and/or retaliation, forced to quit, constructively

 4       terminated and was harmed thereby.
 5                43.      Plaintiff is informed and believes that her disabilities and/or perceived disabilities,
 6       engagement in protected activities, medical condition and medical leave were a substantial motivating

 7       reason and/or factor in the decisions to subject Plaintiff to the aforementioned adverse employment

 8       actions.

 9                44.      Said conduct violates the FEHA, and such violations were a proximate cause in

10       Plaintiff's damages as stated below.

11                45.      The damage allegations of the Paragraphs above, inclusive, are herein incorporated by

12       reference.

13                46.      The foregoing conduct of Defendants individually, or by and through their managing

14       agents, was intended by Defendants to cause injury to Plaintiff or was despicable conduct carried on by

15       Defendants with a willful and conscious disregard of the rights of Plaintiff or subjected Plaintiff to cruel

16       and unjust hardship in conscious disregard of Plaintiffls right to be free from interference by threats,

17       intimidation, or coercion, or attempts to interfere by threats, intimidation, or coercion, such as to

18       VV11JL1LULG 1110.111iC-i, VpiJ1GJ61V11, Vl 110.ULL UllllVl 1-1V11 VVUV   ~JLIT,   L11V1VVY \,11L1L1111S 110.111L111 LV FL1111L1VV


19       damages in an amount appropriate to punish or make an example of Defendants."

20                47.      Pursuant to Government Code § 12965(b), Plaintiff requests a reasonable award of

21       attorneys' fees and costs, including expert fees pursuant to the FEHA.

22
23                                                   SECOND CAUSE OF ACTION

24                                                             BY PLAINTIFF

25                      FOR HARASSMENT IN VIOLATION OF GOV'T CODE U12940 ET SEO.

26                         AGAINST DEFENDANTS AND DOES 1 THROUGH 20. INCLUSIVE

27                         Plaintiff incorporate, by reference, all the foregoing paragraphs of this Complaint as
     I though fully set forth herein.




     I                                                   I;uMYLA1IV 1 r VK 1JL-llvlAl7r J
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 13 of 65 Page ID #:33




 1             49.    At all times hereto, the FEHA was in full force and effect and was binding upon
 21 I defendants and each of them.
 3             50.    As such term is used under FEHA, "on the bases enumerated in this part" means or refers
 4   to harassment on the bases of one or more of the protected characteristics under FEHA.
 5             51.    These laws set forth in the preceding paragraph require defendants to refrain from
 6   harassing, or creating, or maintaining a hostile work environment against an employee based upon her
 7   disabilities and/or perceived disabilities, engagement in protected activities, medical condition and
 8   medical leave, as set forth hereinabove, which includes an obligation to protect its employees from third
 9   party harassment to which the employee is subjected at work.
10             52.   Defendants' harassing conduct was severe or pervasive, was unwelcome by Plaintiff, and
11 1 I a reasonable person in Plaintiff's circumstances would have considered the work environment to be
12   hostile or abusive.

13             53.   Defendants violated the FEHA and the public policy of the State of California which is
14    embodied in the FEHA by creating a hostile work environment and harassing Plaintiff because of her

15   disabilities and/or perceived disabilities, engagement in protected activities, medical condition, medical

16   leave and/or some combination of these protected characteristics, as set forth hereinabove.

17             54.   The above said acts were perpetrated upon Plaintiff by a supervisor, and/or defendants

18   knew or should have known of the conduct but failed to take immediate and appropriate corrective

19 I action.
20             55.   The above said acts of defendants constitute violations of the FEHA and violations of the

il   public policy of the State of California. Such violations were a proximate cause in Plaintiff's damage as

22   stated below.

23             56.   The damage allegations above, inclusive, are herein incorporated by reference.

24             57.   The foregoing conduct of defendants individually, or by and through their managing

25   agents, was intended by the defendants to cause injury to the Plaintiff or was despicable conduct carried

26   on by the defendants with a willful and conscious disregard of the rights of Plaintiff or subjected

27   Plaintiff to cruel and unjust hardship in conscious disregard of Plaintiff's right to be free from

28   I interference by threats, intimidation, or coercion, or attempts to interfere by threats, intimidation, or


                                                           -10-
                                              COMPLAINT FOR DAMAGES
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 14 of 65 Page ID #:34




 1   coercion, such as to constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling
 2   Plaintiff to punitive damages in an amount appropriate to punish or make an example of defendants.
 3            58.     Pursuant to Government Code § 12965(b), Plaintiff requests a reasonable award of
 4   attomeys' fees and costs, including expert fees pursuant to the FEHA.
 5

 6                                             THIRD CAUSE OF ACTION
 7                                                  BY PLAINTIFF
 8                  FOR RETALIATION IN VIOLATION OF GOV'T CODE 6612940 ET SE

 9                    AGAINST BROOIKDALE AND DOES 1 THROUGH 20, INCLUSIVE
10            59.     Plaintiff incorporate, by reference, all the foregoing paragraphs of this Complaint as

11 1 I though fully set forth herein.

12            60.     At all times hereto, the FEHA was in full force and effect and was binding upon

13   Defendants and each of them.

14            61.     These laws set forth in the preceding paragraph require Defendants to refrain from

15   retaliating against an employee for engaging in protected activity.

16            62.     Plaintiff engaged in the protected activities of reporting her disabilities, requesting

17   accommodations, complaining about and protesting Defendants' discriminatory conduct towards
      naintitt nasect upon ner aisantiities.

19            63.     Plaintiff suffered the adverse employment actions of discrimination, harassment

20   retaliation, denied transfer, denied medical leave, denied reasonable accommodation for a disability,

21 1 I denied a work environment free of discrimination andlor retaliation, forced to quit, constructively

22   terminated and was harmed thereby.

23            64.     Plaintiff is informed and believes that her engagement in the aforementioned protected

24   activities were substantial motivating reasons and/or factors in the decisions to subject her to the

25   aforementioned adverse employment actions.

26            65.     Defendants violated the FEHA by retaliating against Plaintiff and terminating her

27 I employment for attempting to exercise her protected rights, as set forth hereinabove.
28


                                                           -11-
                                                COMPLAINT FOR DAMAGES
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 15 of 65 Page ID #:35




 1           66.    Plaintiff is informed and believes, and based thereon alleges, that the above acts of
 2   retaliation committed by Defendants were done with the knowledge, consent, and/or ratification of, or at
 3   the direction of, each other Defendant and the other managers.
 4           67.    The above said acts of Defendants constitute violations of the FEHA, and were a
 5 I proximate cause in Plaintiffls damages as stated below.
 6           68.    The damage allegations of the Paragraphs above, inclusive, are herein incorporated by
 7 I reference.

 8           69.    The foregoing conduct of Defendants individually, or by and through their managing

 9   agents, was intended by Defendants to cause injury to Plaintiff or was despicable conduct carried on by

10   Defendants with a willful and conscious disregard of the rights of Plaintiff or subjected Plaintiff to cruel

11   and unjust hardship in conscious disregard of Plaintiff's right to be free from interference by threats,

12   intimidation, or coercion, or attempts to interfere by threats, intimidation, or coercion, such as to

13   constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling Plaintiff to punitive

14   damages in an amount appropriate to punish or make an example of Defendants.

15           70.    Pursuant to Government Code § 12965(b), Plaintiff requests a reasonable award of

16   attorneys' fees and costs, including expert fees pursuant to the FEHA.

17
                                         FOURTH CAUSE OF ACTION

19                                                BY PLAINTIFF

20         FAILURE TO PREVENT DISCRIMINATION, HARASSMENT AND RETALIATION

21                                IN VIOLATION OF GOV'T CODE &12940(k)

22                  AGAINST BROOKDALE AND DOES 1 THROUGH 20, INCLUSIVE

23           71.    Plaintiff incorporate, by reference, all the foregoing paragraphs of this Complaint as
24 I though fully set forth herein.

25           72.    At all times hereto, the FEHA, including in particular Government Code § 12940(k), was

26   in full force and effect and was binding upon Defendants. This subsection imposes a duty on

27   Defendants to take all reasonable steps necessary to prevent discrimination, harassment and retaliation

28   from occurring. As alleged above, Defendants violated this subsection and breached their duty by


                                                         -12-
                                             COMPLAINT FOR DAMAGES
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 16 of 65 Page ID #:36




 1   failing to take all reasonable steps necessary to prevent discrimination, harassment and retaliation from
 2 occurrmg.
 3           73.    The above said acts of Defendants constitute violations of the FEHA, and were a
 4   proximate cause in PlaintifEs damages as stated below.
 5           74.    The damage allegations of the Paragraphs above, inclusive, are herein incorporated by
 mI I reference.
 7           75.    The foregoing conduct of Defendants individually, or by and through their managing

 8   agents, was intended by Defendants to cause injury to Plaintiff or was despicable conduct carried on by

 9   Defendants with a willful and conscious disregard of the rights of Plaintiff or subjected Plaintiff to cruel

10   and unjust hardship in conscious disregard of Plaintiffls right to be free from interference by threats,

11   intimidation, or coercion, or attempts to interfere by threats, intimidation, or coercion, such as to

12   constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling Plaintiff to punitive

13   damages in an amount appropriate to punish or make an example of Defendants.

14           76.    Pursuant to Government Code § 12965(b), Plaintiff requests a reasonable award of

15   attorneys' 'fees and costs, including expert fees pursuant to the FEHA.

16
17                                         FIFTH CAUSE OF ACTION

18                                                BY PLAINTIFF

19                 FOR FAILURE TO PROVIDE REASONABLE ACCOMMODATIONS

20                           IN VIOLATION OF GOV'T CODE 012940 ET SEO.

21                  AGAINST BROOKDALE AND DOES 1 THROUGH 20. INCLUSIVE

22           77.    Plaintiff incorporate, by reference, all the foregoing paragraphs of this Complaint as
23 I though fully set forth herein.

24           78.    At all times hereto, the FEHA, including in particular Government Code § 12940(m), was

25   in full force and effect and was binding upon Defendants. This subsection imposes a duty on
26 I Defendants to make reasonable accommodation for the known disability of an employee.

27
28


                                                         -13-
                                             COMPLAINT FOR DAMAGES
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 17 of 65 Page ID #:37




 1                79.      At all relevant times, Plaintiff was a member of a protected class within the meaning of
 2       particular Government Code §§12940(a) & 12986(1) et seq. because she had disabilities that affected
 3       her major life activities, of which Defendants had both actual and constructive knowledge.
 4                80.      At all times herein, Plaintiff was willing and able to perform the duties and functions of
 5       the position in which she was employed, or could have performed the duties and functions of those
 6       positions with reasonable accommodations. At no time would the performance of the functions of the

 7       employment positions, with reasonable accommodations for Plaintiff's disabilities or her disabilities as

 8       they were perceived by Defendants, have been a danger to Plaintiff's or any other person's health or

 9       safety. Accommodation of Plaintiff's disabilities or disabilities as they were perceived by Defendants

10       would not have imposed an undue hardship on Defendants. Defendants failed and refused to

11       accommodate Plaintiff and failed to engage in the interactive process with Plaintiff.

12                81.      The above said acts of Defendants constitute violations of the FEHA, and were a

13       proximate cause in Plaintiff's damages as stated below.

14                82.      The damage allegations of the Paragraphs above, inclusive, are herein incorporated by

15 1 I reference.
16                83.      The foregoing conduct of Defendants individually, or by and through their managing

17       agents, was intended by Defendants to cause injury to Plaintiff or was despicable conduct carried on by

18       1JG1G11U[LL1L6 W1L11 [L W1111U1 0.11U 1iV11JV1VU3 U1J1GrQ1lL Vl L11G 11r,11LJ VL 11Q.111L111 Vl JUVJ\,\+LVU 110.111L111 LV V1UV1


19       and unjust hardship in conscious disregard of Plaintiff's right to be free from interference by threats,

20       intimidation, or coercion, or attempts to interfere by threats, intimidation, or coercion, such as to

21       constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling Plaintiff to punitive

22       damages in an amount appropriate to punish or make an example of Defendants.

23                11.      Pursuant to Government Code § 12965(b), Plaintiff requests a reasonable award of

24       attorneys' fees and costs, including expert fees pursuant to the FEHA.

25
26
27
28



     I                                                  C;UIVIYLAIN 1 t UK 1JA1V1Al1LJ
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 18 of 65 Page ID #:38




 1                                         SIXTH CAUSE OF ACTION
 2                                                BY PLAINTIFF
 3             FOR FAILURE TO ENGAGE IN A GOOD FAITH INTERACTIVE PROCESS
 4                            IN VIOLATION OF GOV'T CODE 4412940 ET SEQ.
 5                   AGAINST BROOKDALE AND DOES 1 THROUGH 20, INCLUSIVE
 6           85.     Plaintiff incorporate, by reference, all the foregoing paragraphs of this Complaint as
 71 I though fully set forth herein.

 8           86.     At all times hereto, the FEHA, including in particular Government Code § 12940(n), was

 9   in full force and effect and was binding upon Defendants. This subsection imposes a duty on

10   Defendants to engage in a timely, good.faith, interactive process with the employee to determine

11   effective reasonable accommodations, if any, in response to a request for reasonable accommodation by

12   an employee with a known disability or known medical condition.

13           87.     At all relevant times, Plaintiff was a member of a protected class within the meaning of

14   particular Government Code §§12940(a) & 12986(1) et seq. because she had disabilities that affected

15   her major life activities, of which Defendant had both actual and constructive knowledge.

16           88.     Plaintiff reported her disabilities to Defendants, triggering Defendants' obligation to

17   engage in the interactive process with Plaintiff, but at all times herein, Defendants failed and refused to
     -1




19           89.     The above said acts of Defendants constitute violations of the FEHA, and were a
20 I proximate cause in Plaintiff's damages as stated below.

21           90.     The damage allegations of the Paragraphs above, inclusive, are herein incorporated by
22 I reference.

23           91.     The foregoing conduct of Defendants individually, or by and through their managing

24   agents, was intended by Defendants to cause injury to Plaintiff or was despicable conduct carried on by

25   Defendants with a willful and conscious disregard of the rights of Plaintiff or subjected Plaintiff to cruel

26   and unjust hardship in conscious disregard of Plaintiff's right to be free from interference by threats,

27   intimidation, or coercion, or attempts to interfere by threats, intimidation, or coercion, such as to

28


                                                         -15-
                                             COMPLAINT FOR DAMAGES
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 19 of 65 Page ID #:39




 1   constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling Plaintiff to punitive
 2   damages in an amount appropriate to punish or make an example of Defendants.
 3          92.     Pursuant to Government Code § 12965(b), Plaintiff requests a reasonable award of
 4 I attorneys' fees and costs, including expert fees pursuant to the FEHA.
 5
 6                                        SEVENTH CAUSE OF ACTION

 7                                               BY PLAINTIFF

 8              FOR RETALIATION IN VIOLATION OF GOV'T CODE U12945.2 ET SE

 9                  AGAINST BROOKDALE AND DOES 1 THROUGH 20. INCLUSIVE

10           93.    Plaintiff incorporate, by reference, all the foregoing paragraphs of this Complaint as

11   though fully set forth herein.

12           94.    At all times hereto, the California Family Rights Act, codified by Government Code

13   §§ 12945.2, et al. (the "CFRA") was in full. force and effect and was binding upon Defendants and each

14   of them.

15           95.    At all times hereto, Plaintiff was an employee eligible for CFRA leave. At all times

16   hereto, Plaintiff had been employed by Defendants for more than 12 months, and had worked at least

17   1250 hours during the previous 12 months. Further, Defendants employed at least 50 employees within

18 175 miles of the worksite at which Plaintiff worked.
19           96.    CFRA requires Defendants to refrain from retaliating against an employee for engaging

20 Iin protected activity.
21           97.    Plaintiff engaged in the protected activity of exercising her right to medical leave.

22           98.    Plaintiff suffered the adverse employment actions of discrimination, harassment

23   retaliation, denied transfer, denied medical leave, denied reasonable accommodation for a disability,

24 I denied a work environment free of discrimination and/or retaliation, forced to quit, constructively
25   terminated and was harmed thereby.

26           99.    Plaintiff is informed and believes that exercising her right to medical leave was a

27   substantial motivating reason and/or factor in the decisions to subject Plaintiff to the aforementioned
                                      i
28   adverse employment actions.


                                                        -16-
                                            COMPLAINT FOR DAMAGES
x
    Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 20 of 65 Page ID #:40




    1               100.    Defendants violated the CFRA by retaliating against Plaintiff for attempting to exercise
    2        her protected rights, as set forth hereinabove.
    3               101.    Plaintiff is informed and believes, and based thereon alleges, that the above act of
    4        retaliation committed by Defendants were done with the knowledge, consent, and/or ratification of, or at

    5        the direction of, each other Defendant and the other Managers.

    6               102.    The above said acts of Defendants constitute violations of the CFRA, and were a

    7 I proximate cause in Plaintiff's damage as stated below.
    8               103.    The damage allegations of the Paragraphs above, inclusive, are herein incorporated by

     9 I reference.
    10               104.   The foregoing conduct of Defendants individually, or by and through their managing

    11       agents, was intended by the Defendants to cause injury to the Plaintiff or was despicable conduct carried

    12       on by the Defendants with a willful and conscious disregard of the rights of Plaintiff or subjected

    13       Plaintiff to cruel and unjust hardship in conscious disregard of Plaintiff's right to be free from

    14       interference by threats, intimidation, or coercion, or attempts to interfere by threats, intimidation, or

    15       coercion, such as to constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling

    16       Plaintiff to punitive damages in an amount appropriate to punish or make an example of Defendants.

    17               105.   Pursuant to Government Code § 12965(b), Plaintiff requests a reasonable award of

    18                                             VAlJV1L 1VVJ t.lLLlulAfAl1L LV




    19
    20                                            EIGHTH CAUSE OF ACTION

    21                                                       BY PLAINTIFF

    22                                         FOR DECLARATORY JUDGMENT

    23                      AGAINST BROOKDALE AND DOES 1 THliOUGH 20, INCLUSIVE

    24                       Plaintiff incorporate, by reference, all the foregoing paragraphs of this Complaint as

    25       though fully set forth herein.

    26               107. Government Code § 12920 sets forth the public policy of the State of California as

    27
                             It is hereby declared as the public policy of this state that it is necessary to
     :                       protect and safeguard the right and opportunity of all persons to seek,
                             obtain, and hold employment without discrimination or abridgment on


         I                                            1:111v1rL,Allv 1   rvK   UfuvlAlJrnJ
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 21 of 65 Page ID #:41



                        account of race, religious creed, color, national origin, ancestry, physical
                        disability, mental disability, medical condition, genetic information,
                        marital status, sex, gender, gender identity, gender expression, age, or
 2                      sexual orientation.
                        It is recognized that the practice of denying employment opportunity and
 4                      discriminating in the terms of employment for these reasons foments
                        domestic strife and unrest, deprives the state of the fullest utilization of its
 5                      capacities for development and advancement, and substantially and
                        adversely affects the interests of employees, employers, and the public in
 6                      general.

 7                      Further, the practice of discrimination because of race, color, religion, sex,
                        gender, gender identity, gender expression, sexual orientation, marital
                        status, national origin, ancestry, familial status, source of income,
                        disability, or genetic information in housing accommodations is declared
 9                      to be against public policy.
10                      It is the purpose of this part to provide effective remedies that will
                        eliminate these discriminatory practices.
11
                        This part shall be deemed an exercise of the police power of the state for
12                      the protection of the welfare, health, and peace of the people of this state.
13
                108. Government Code § 12920.5 embodies the intent of the California legislature and states:
14
                        In order to eliminate discrimination, it is necessary to provide effective
15                      remedies that will both prevent and deter unlawful employment practices
                        and redress the adverse effects of those practices on aggrieved persons. To
16                      that end, this part shall be deemed an exercise of the Legislature's
                        authority pursuant to Section 1 of Article XIV of the California
17                      Constitution.
18                      Moreover, Government Code § 12921, subdivision (a) says in pertinent part:
19                      The opportunity to seek, obtain, and hold employment without
                        discrimination because of race, religious creed, color, national origin,
20                      ancestry, physical disability, mental disability, medical condition, genetic
21                      information, marital status, sex, gender, gender identity, gender
                        expression, age, or sexual orientation is hereby recognized as and declared
22                      to be a civil right.

23                      An actual controversy has arisen and now exists between Plaintiff and Defendants
24       concerning their respective rights and duties as it is believed that Defendants may allege that they did
25       not discriminate or retaliate against Plaintiff; that Plaintiff was not terminated as a result of her
26       disabilities and/or perceived disabilities, engagement in protected activities, medical condition, medical
27 1 I leave, and/or some combination of these protected characteristics.
M.       did discriminate and retaliate against her on the basis of her disabilities and/or perceived disabilities,



     I                                            COMPLAINT FOR DAMAGES
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 22 of 65 Page ID #:42




1    engagement in protected activities, medical condition, medical leave and/or some combination of these
2    protected characteristics; and that she was ultimately wrongfully terminated and denied reinstatement as
3    a result of these protected characteristics. Plaintiff is informed and believes, and on that basis alleges,
4    that Defendants shall dispute Plaintiff's contentions.
 5          111. Pursuant to Code of Civil Procedure § 1060, Plaintiff desires a judicial determination of

 6   her rights and duties, and a declaration that Defendants discriminated against her on the basis of her

 7   perceived disabilities and/or disabilities, engagement in protected activities, medical condition, medical

 8   leave, and/or some combination of these protected characteristics.

 9          112. Pursuant to Code of Civil Procedure § 1060, Plaintiff seeks a judicial determination of her

10   rights and duties, and a declaration that her disabilities and/or perceived disabilities, engagement in

11   protected activities, medical condition, medical leave, and/or some combination of these protected

12   characteristics was a substantial motivating factor in the decisions to subject her to the aforementioned

13   adverse employment actions.

14           113., A judicial declaration is necessary and appropriate at this time under the circumstances

15   order that Plaintiff, for herself and on behalf of employees in the State of California and in conformity

16   with the public policy of the State, obtain a judicial declaration of the wrongdoing of Defendants and to

17   condemn such discriminatory employment policies or practices prospectively. Harris v. City of Santa

18 I Monica (2013) 56 Ca1.4th 203.
19           114. A judicial declaration is necessary and appropriate at this time such that Defendants may

20   also be aware of their obligations under the law to not engage in discriminatory practices and to not

21   violate the law in the future.

22           115. Government Code § 12965(b) provides that an aggrieved parry, such as Plaintiff herein,

23   may be awarded reasonable attorney's fees and costs: "In civil actions brought under this section, the

24   court, in its discretion, may award to the prevailing party, including the deparhnent, reasonable

25   attorney's fees and costs, including expert witness fees." Such fees and costs expended by an aggrieved

26   party may be awarded for the purpose of redressing, preventing, or deterring discrimination and
27 I harassment.

28


                                                         -19-
                                             COMPLAINT FOR DAMAGES
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 23 of 65 Page ID #:43




 1                                            NINTH CAUSE OF ACTION
 2                                                    BY PLAINTIFF
 3                                        FOR WRONGFUL TERMINATION
 4               IN VIOLATION OF THE PUBLIC POLICY OF THE STATE OF CALIFORNIA
 5                      AGAINST BROOKDALE AND DOES 1 THROUGH 20. INCLUSIVE

 6              116.    Plaintiff incorporate, by reference, all the foregoing paragraphs of this Complaint as
         though fully set forth herein.

11              117.    At all times mentioned in this Complaint, the FEHA was in full force and effect and was

 9       binding on Defendants. This law requires Defendants to refrain, among other things, from discriminating

10       or retaliating against any employee on the basis of disabilities and/or perceived disabilities, engagement

11       in protected activities, medical condition, and medical leave.

12              118.    At all times mentioned in this Complaint, it was a fundamental policy of the State of

13       California that Defendants cannot discriminate and/or retaliate against any employee on the basis of

14       disabilities and/or perceived disabilities, engagement in protected activities, medical condition, and

15 I medical leave.
16              119.    At all times mentioned in this Complaint, the CFRA was in full force and effect and was

17       binding on Defendants. This law requires Defendants to refrain, among other things, from

18
19              120.    At all times mentioned in this Complaint, it was a fundamental policy of the State of

20       California that Defendants cannot discriminate and/or retaliate against any employee on the basis of use

21 I of CFRA leave.
22              121.    Plaintiff believes and based thereon alleges that her disabilities and/or perceived

23       disabilities, engagement in protected activities, medical condition, medical leave, and/or some

24       combination thereof, were factors in Defendants' conduct as alleged hereinabove.

25              122.    Such discrimination and retaliation, resulting in the wrongfixl termination of Plaintiff's

26       employment on the basis of disabilities and/or perceived disabilities, engagement in protected activities,

27       medical condition, medical leave, and/or some combination thereof, were a proximate cause in

28 I Plaintiff's damages as stated below.



     I                                          L,v1vlrL1ft11V 1   rviC   1JL-11vu-11TDD
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 24 of 65 Page ID #:44




 1          123. The above said acts of Defendants constitute violations of the Government Code and the
2    public policy of the State of California embodied therein as set forth above. Defendants violated these
3    laws by discriminating and retaliating against Plaintiff and terminating her employment in
 4   discrimination of her protected classes and in retaliation for her exercise of protected rights.
 5          124. The damage allegations of the Paragraphs above, inclusive, are herein incorporated by
mI I reference.
 7          125. The foregoing conduct of Defendants individually, or by and through their managing
 8   agents, was intended by Defendants to cause injury to Plaintiff or was despicable conduct carried on by

 9   Defendants with a willful and conscious disregard of the rights of Plaintiff or subjected Plaintiff to cruel

10   and unjust hardship in conscious disregard of Plaintiff's right to be free from interference by threats,

11   intimidation, or coercion, or attempts to interfere by threats, intimidation, or coercion, such as to

12   constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling Plaintiff to punitive

13   damages in an amount appropriate to punish or make an example of Defendants.

14
15                                        TENTH CAUSE OF ACTION

16                                                BY PLAINTIFF

17     DENIAL OF AND DISCRIMINATION BASED UPON THE USE OF SICK LEAVE (LABOR

18                                         CODE H 233, 234, and 246.5)

19                  AGAINST BROOKDALE AND DOES 1 THROUGH 20, INCLUSIVE

20          126. Plaintiff incorporate, by reference, all the foregoing paragraphs of this Complaint as

21   though fully set forth herein.

22          127. Labor Code §233 states that "Any employer who provides sick leave for employees shall

23   permit an employee to use in any calendar year the employee's accrued and available sick leave

24   entitlement, in an amount not less than the sick leave that would be accrued during six months at the

25   employee's then current rate of entitlement, for the reasons specified in subdivision (a) of Section
26 246.5."

27
28


                                                         -21-
                                             COMPLAINT FOR DAMAGES
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 25 of 65 Page ID #:45




 1          128. Labor Code §246.5(a) states that upon oral or written request by an employee, an
 2   employer shall provide paid sick days for the "Diagnosis, care, or treatment of an existing health
 3   condition of, or preventive care for, an employee or an employee's family member."
 4          129. Both Labor Code §233(c) and §246.5(c)(1) state that an employer shall not deny an
 5   employee the right to use accrued sick days, discharge, threaten to discharge, demote, suspend, or in any I

 6   manner discriminate against an employee for using or attempting to use sick leave to attend to an illness,'

 7   or for opposing any policy or practice or act that is prohibited by this article.

 8          130. Labor Code §234 states that "An employer absence control policy that counts sick leave

 9   taken pursuant to Section 233 as an absence that may lead to or result in discipline, discharge, demotion,

10   or suspension is a per se violation of Section 233. An employee working under this policy is entitled to

11   appropriate legal and equitable relief pursuant to Section 233."

12           131. This is further emphasized by the fact that Labor Code §246.5(c)(2) creates a"...

13   rebuttable presumption of unlawful retaliation if an employer denies an employee the right to use

14   accrued sick days, discharges, threatens to discharge, demotes, suspends, or in any manner discriminates

15   against an employee within 30 days of ... [o]pposition by the employee to a policy, practice, or act that

16   is prohibited by this article."

17           132. Labor Code §233(d) states that "Any employee aggrieved by a violation of this section

18   shall be entitled to reinstatement and actual damages or one day's pay, whichever is greater, and to

19   appropriate equitable relief." Labor Code §233(e) then explicitly creates a private right of action for an

20   employee to seek these remedies, and permits the Court to Plaintiff reasonable attorney's fees if Plaintii
21 prevails.

22           133. Plaintiff attempted to use accrued sick leave to seek treatment for a medical condition. In

23 I response, Defendants ultimately terminated Plaintiff. Indeed, Defendants counted Plaintiff's sick leave
24   as absences which subjected her to discipline, discharge, and suspension.

25           134. As a result of Defendants' failure and refusal to comply with Labor Code §§233, 234,

26   and 246.5, Plaintiff is entitled to recover from Defendants actual damages, including emotional distress

27   damages, equitable relief, attorney's fees, and costs.

28


                                                          -22-
                                              COMPLAINT FOR DAMAGES
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 26 of 65 Page ID #:46




 1                                           ELEVENTH CAUSE OF ACTION
 2                                                      BY PLAINTIFF
 3                                                  FOR RETALIATION
 4                                                  LABOR CODE 08.6
 5                       AGAINST BROOKDALE AND DOES 1 THROUGH 20, INCLUSIVE
 6                135.   Plaintiff incorporate, by reference, all the foregoing paragraphs of this Complaint as
          though fully set forth herein.

I                136.    At all times hereto, Labor Code §98.6 was in full force and effect, and was binding upon
 X        Defendants. These laws prohibit an employer from discharging an employee or in any manner
10        discriminating, retaliating, or taking any adverse action against any employee because, among other
11        things, the employee made a written or oral complaint that she or she is owed unpaid wages, or because
12        of the exercise by the employee or applicant for employment on behalf of himself, herself, or others of
13        any rights afforded him or her.

14               137.    On or about December 19, 2018, Plaintiff made a complaint to Defendants about their
15   1I   labor code violations.

16               138.    Defendants discriminated and retaliated against Plaintiff by constructively terminating

17        her employment, because of her complaint and because she exercised her rights under the Labor Code.

18                       k)aia conauci vioiaies Lanor t-oae gyu.d, ana sucn vioiations were a proximate cause m

19        Plaintiff's damage as stated below.

20               140.    The damage allegations above, inclusive, are herein incorporated by reference.

21               141.    The foregoing conduct of Defendants individually, or by and through their managing

22        agents, was intended by the Defendants to cause injury to the Plaintiff or was despicable conduct carried

23        on by the Defendants with a willful and conscious disregard of the rights of Plaintiff or subjected

24        Plaintiff to cruel and unjust hardship in conscious disregard of Plaintiff rights such as to constitute

25        malice, oppression, or fraud under Civil Code §3294, thereby entitling Plaintiff to punitive damages in

26        an amount appropriate to punish or make an example of Defendants.

27
28



                                                  l,vtvlrl.tulV   1 rvtc 1Jtuvu-11T1.3                                I
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 27 of 65 Page ID #:47




1             142. In addition to all other remedies available to Plaintiff, Plaintiff is entitled to a civil
2    penalty of $10,000.00 pursuant to Labor Code §98.6(b)(3), for Defendant's violation of Labor Code
3    §98.6.
4             143. Pursuant to Labor Code § 1194, Plaintiff requests a reasonable award of attorneys' fees
 5 I and costs.
6
7                                         TWELFTH CAUSE OF ACTION

 8                                                  BY PLAINTIFF

 9                     FOR RETALIATION FOR DISCLOSING VIOLATIONS OF LAW

10                                         LABOR CODE &&1102.5,1102.6

11                   AGAINST BROOKDALE AND DOES 1 THROUGH 20, INCLUSIVE

12            144. Plaintiff incorporate, by reference, all the foregoing paragraphs of this Complaint as

13   though fully set forth herein.

14            145. At all times hereto, Labor Code § 1102.5 was in full force and effect, and was binding

15   upon Defendants. These laws prohibit an employer, or any person acting on behalf of the employer,

16   from adopting, or enforcing any rule, regulation, or policy preventing an employee from disclosing

17   information to a government or law enforcement agency, to a person with authority over the employee,

18   or to another employee who has authority to investigate, discover, or correct the violation or

19   noncompliance, or from providing information to, or testifying before, any public body conducting an

20   investigation, hearing, or inquiry, if the employee has reasonable cause to believe that the information

21   discloses a violation of state or federal statute, or a violation of or noncompliance with a local, state, or

22   federal rule or regulation, regardless of whether disclosing the information is part of the

23   employee's job duties.

24            146. Further, Labor Code § 1102.5 also prohibits an employer, or any person acting on behalf

25   of the employer, from retaliating against an employee for disclosing information, or because the

26   employer believes that the employee disclosed or may disclose information, to a government or law

27   enforcement agency, to a person with authority over the employee or another employee who has the

28   authority to investigate, discover, or correct the violation or noncompliance, or for providing


                                                           -24-
                                               COMPLAINT FOR DAMAGES
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 28 of 65 Page ID #:48




 1       information to, or testifying before, any public body conducting an investigation, hearing, or inquiry, if
 2       the employee has reasonable cause to believe that the information discloses a violation of state or federal
 3       statute, or a violation of or noncompliance with a local, state, or federal rule or regulation, regardless of
 4       whether disclosing the information is part of the employee's job duties.
 5              147. On or about December 19, 2018, Plaintiff made a complaint to Defendants about their
 6       labor code violations, resulting in her constructive termination which is in breach of Labor Code

 7 I §1182.12.
 8              148. Defendants subjected Plaintiff to adverse employment actions in retaliation for the

 9       aforementioned, including constructive termination.

10              149. The damage allegations above, inclusive, are herein incorporated by reference.

11              150. The foregoing conduct of Defendants individually, or by and through their managing

12       agents, was intended by Defendants to cause injury to Plaintiff or was despicable conduct carried on by

13       Defendants with a willful and conscious disregard of the rights of Plaintiff or subjected Plaintiff to cruel

14       and unjust hardship in conscious disregard of Plaintiff's right to be free from interference by threats,

15       intimidation, or coercion, or attempts to interfere by threats, intimidation, or coercion, such as to

16       constitute malice, oppression, or fraud under Civil Code §3294, thereby entitling Plaintiff to punitive

17       damages in an amount appropriate to punish or make an example of Defendants.
                 1J1.   111 QUU1L1V11 LU illl UL11G1 1O111GLL1GJ [LV[Lll[LU1G, r1Q.111L111 LS O11L1L10U LV [I. 9,1V11 POL1Z1Ly Vl


19       $10,000.00 pursuant to Labor Code § 1102.5(f), for each of Defendant's violation of Labor Code

20       § 1102.5.

21
22                                            THIRTEENTH CAUSE OF ACTION

23                                                           BY PLAINTIFF

24                                                       FOR DEFAMATION

25                      AGAINST DEFENDANTS AND DOES 1 THROUGH 20, INCLUSIVE

26                      Plaintiff incorporate, by reference, all the foregoing paragraphs of this Complaint as
27 I though fully set forth herein.

28



     I                                                COMPLAINT FOR DAMAGES                                               '
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 29 of 65 Page ID #:49




 1           153. On or about February 11, 2019, Defendants, by and through their agents DIDIER and
 2   DOES 1 through 20, published the following words of and concerning Plaintiff without believing them
 3 I to be true:
 4                 a. that Plaintiff was drunk while during working hours, as alleged in paragraph 29.
 5           154. On or about February 11, 2019, on information and belief, DIDIER made this false
 6   statement intentionally with no basis whatsoever for believing it was true, and in retaliation for
 7   Plaintiff's complaining about the unlawful harassment.
 8           155. The publications of these statements were motivated by hatred or ill will towards
 9   Plaintiff, because of Plaintiff's opposition to Defendants' violations of the Government Code, Labor
10   Code, and Civil Code, among other things, and such statements were published to managerial and non-
11   managerial employees, and those with no legitimate need to know in the workplace and others, and, on
12   information and belief, were permanently recorded in Plaintiff's personnel records.
13           156. Such statements were patently false, and known to be false at the time they were made.
14   Defendants had no reasonable basis for believing the defamatory statements to be true. With actual
15   knowledge of their falsity, Defendants published the foregoing defamatory statements nonetheless,
16   evidencing that such statements were made with actual malice. To the extent that any defamatory
17   statements were or could have been protected by a qualified privilege, Defendants' actual malice and
                        destroyed any such qualified privilege the statements may have otherwise enjoyed.
19           157. Plaintiff, at all times relevant hereto, was not drunk during working hours, consistently
20 I performed her duties competently and properly and never performed unsatisfactorily, as long as Plain
21 I was employed with Defendants.

22           158. The statements of paragraphs 29 above were made with malice, express and implied, by
23   management-level employees, agents, and/or officers of Defendants, with the designed intent to injure
24   Plaintiff and her good name. By maintaining those individuals defaming Plaintiff in its employ, in
25   conscious disregard of the rights of Plaintiff, BROOKDALE allowed Defendants to make the statements

26   that constitute defamation of Plaintiff.

27
28


                                                         -26-
                                                COMPLAINT FOR DAMAGES
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 30 of 65 Page ID #:50




 1                159. The statements are libelous     peY se   pursuant to Civil Code §§46 (3), and (5), in that the
 2        statements (3) tend to injure Plaintiff in her trade or business; and (5) by natural consequence cause
 3        actual damage to Plaintiff.
 4                160. Plaintiff is informed and believes, and based thereupon alleges, that the statements were
 5        published to non-managerial employees of Defendants, and other persons who reside in and around Los

 6        Angeles County, California, including employees and managers of BROOKDALE, whose identities are

 7        not yet known to Plaintiff, but are known to Defendants, and whose identities shall be ascertained during

 8        discovery in this action, as well as the exact contents of the defamatory statements.

 9                161. As a proximate result of the above-described publications, Plaintiff has suffered loss of
10 I I reputation, shame, mortification, and hurt feelings, all to her general damage in a sum to be proven at

11        time of trial.

12                162. Defendants' publication of false statements regarding Plaintiff was malicious and a

13        further example of retaliation against Plaintiff for opposing Defendants' violations of the Government

14        Code, and Labor Code, among other things, and was made in conscious disregard of Plaintiff's rights.

15        Plaintiff is therefore entitled to an award of punitive damages against all Defendants and each of them.

16                163. The damage allegations of Paragraphs above, inclusive, are herein incorporated by
17 reference.

18
19                                           FOURTEENTH CAUSE OF ACTION

20                                                      BY PLAINTIFF

21                                          FOR FAILURE TO PAY WAGES DUE

22                                         LABOR CODE M201,1182.12,1194,1194.2

23                         AGAINST BROOIKDALE AND DOES 1 THROUGH 20, INCLUSIVE

24                         Plaintiff incorporate, by reference, all the foregoing paragraphs of this Complaint as

25        though fully set forth herein.

26                165. At all relevant times, Defendants failed and refused to pay Plaintiff.wages earned and

27        required by 8 Code of Regulations § 11060, as set forth hereinabove. As alleged herein, Plaintiff was not

"-I




      I                                            wlvirLL_Ulv 1   rviC   LL11vlt-11J_r_.7
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 31 of 65 Page ID #:51




1        paid an additional hour compensation at her regularly hourly rate for each day on which she was not
2        provided a statutory meal and rest break.
3               166. As alleged herein, Plaintiff was not exempt from the requirements of Labor Code § 510, 8
4        Code of Regulations § 11050, and Industrial Welfare Commission Order No. 5-2001.
 5              167.     Plaintiff has been deprived of her rightfully earned compensation as a direct and
6        proximate result of Defendants' failure and refusal to pay said compensation. Plaintiff is entitled to
 7       recover such amounts, plus interest thereon, attorneys' fees and costs.
 8
 9                                          FIFTEENTH CAUSE OF ACTION
10                                                     BY PLAINTIFF

11                           FOR FAILURE TO PROVIDE MEAL AND REST PERIODS
12                                              LABOR CODE §4226.7, 512

13                      AGAINST BROOKDALE AND DOES 1 THROUGH 20, INCLUSIVE

14              168. Plaintiff incorporate, by reference, all the foregoing paragraphs of this Complaint as

15       though fully set forth herein.

16              169. Labor Code §512 requires employers to provide every employee with an uninterrupted

17       meal period of not less than 30 consecutive minutes, for every period of work exceeding five hours.

18              1 iv.   L-auUl %-,Uuc y/-LU. i loqullw au c111ylUyv1 LU 1J1UV1UG GVGly G111jJ1UyGG W1Lll all

19       uninterrupted rest period of not less than 10 minutes, for every period worked in excess of four hours.

20              171. Plaintiff regularly worked in excess of five hours per day, and was thereby entitled to

21       take uninterrupted 30-minute meal periods and 10-minute rest periods on each day of work.

22              172. At all relevant times, Defendants failed and refused to provide Plaintiff with meal and

23       rest periods during her work shifts, and failed to compensate Plaintiff for missed meal and rest periods,

24       as required by Labor Code §§226.7 and the applicable sections of 8 Code of Regulations § 11050 and

25       Industrial Welfare Commission Order No. 5-2001.

26              173. As alleged herein, Plaintiff is not exempt from the meal and rest breaks requirements of 8

27       Code of Regulations § 11050 and Industrial Welfare Commission Order No. 5-2001. Consequently,

28



     I                                           l-V1V1Y11t111V 1 rlJ1C LJH1V1t-1lT12.0
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 32 of 65 Page ID #:52




 1   Plaintiff is owed one hour of pay at her regular hourly rate, or the requisite minimum wage, whichever is
 2   greater, for each day that she was denied such meal and rest periods.
 3           174. Plaintiff has been deprived of her rightfully earned compensation for meal and rest
 4   as a direct and proximate result of Defendants' failure and refusal to pay said compensation.
 5           175. From on or about Apri19, 2016 through on or about March 11; 2017, Defendants failed

 alI provide Plaintiff with the statutory meal period for those days on which she worked at least five hours

 71 I on 288 separate days. Consequently, Plaintiff is owed one hour of pay at her normal hourly rate of
 8   $16.32 for each day that she was denied such a meal period pursuant to Labor Code §226.7, or
 9   $4,700.16, plus interest therein.
10           176. From on or about April 9, 2016 through on or about March 11, 2017, Plaintiff worked

11   approximately 288 separate days without being permitted to take any 10 minute rest breaks. Therefore,

12   as a direct and proximate result of Defendant's violation of Labor Code §226.7, Defendant owes

13   Plaintiff $16.32 for each of the 288 days on which rest periods were missed, totaling $4,700.16, plus

14   interest therein.

15           177. From on or about March 12, 2017 through on or about March 10, 2018, Defendants

16   to provide Plaintiff with the statutory meal period for those days on which she worked at least five hours

17   on 312 separate days. Consequently, Plaintiff is owed one hour of pay at her normal hourly rate of

18 I$16.65 for each day that she was denied such a meal period pursuant to Labor Code §226.7, or
19 I $5,194.00, plus interest therein.
20           178. From on or about March 12, 2017 through on or about March 10, 2018, Plaintiff worked

21   approximately 312 separate days without being permitted to take any 10 minute rest breaks. Therefore,

22   as a direct and proximate result of Defendant's violation of Labor Code §226.7, Defendant owes

23   Plaintiff $16.65 for each of the 312 days on which rest periods were missed, totaling $5,194.00, plus

24   interest therein.

25           179. From on or about March 11, 2018 through on or about February 11, 2019, Defendants

26 I failed to provide Plaintiff with the statutory meal period for those days on which she worked at least
27 I hours on 288 separate days. Consequently, Plaintiff is owed one hour of pay at her normal hourly rate
28


                                                        -29-
                                            COMPLAINT FOR DAMAGES
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 33 of 65 Page ID #:53




 1   $16.98 for each day that she was denied such a meal period pursuant to Labor Code §226.7, or
 2   $4,890.24, plus interest therein.
 3           180. From on or about March 11, 2018 through on or about February 11, 2019, Plaintiff
 4   worked approximately 288 separate days without being permitted to take any 10 minute rest breaks.
 5   Therefore, as a direct and proximate result of Defendant's violation of Labor Code §226.7, Defendant
 6   owes Plaintiff $16.98 for each of the 288 days on which rest periods were missed, totaling $4,890.24,

 7   plus interest therein.
 8           181. Plaintiff is entitled to recover such amounts in the combined amount of $29,570.40,

 9   pursuant to Labor Code §226.7(b), plus interest thereon and costs of suit.

10
11                                       SIXTEENTH CAUSE OF ACTION
12                                                BY PLAINTIFF

13                   FOR FAILURE TO FURNISH WAGE AND HOUR STATEMENTS
14                                       - LABOR CODE "226 ET SEO.

15                  AGAINST BROOKDALE AND DOES 1 THROUGH 20, INCLUSIVE
16           182. Plaintiff incorporate, by reference, all the foregoing paragraphs of this Complaint as

17   though fully set forth herein.

18           183. Pursuant to Labor Code §§226 and 1174, employers have a duty to provide their non-

19   exempt employees with itemized statements showing total hours worked, hourly wages, gross wages,

20   total deductions and net wages earned. An employer who violates these code sections is liable to its

21   employees for the greater of actual damages suffered by the employee, or $50 in civil penalties for the

22   initial pay period in which a violation occurred, and $100 per employee for each subsequent pay period,

23   up to a statutory maximum of $4,000.00. Pursuant to Labor Code §226(e)(2), an employee is deemed to

24   suffer injury for purposes of this subdivision if the employer fails to provide a wage statement at all.

25           184. In addition thereto, pursuant to Labor Code §226.3, an employer who willfully violates

26   Labor Code §226 is subject to a$250 civil penalty for the initial pay period in which a violation

27   occurred, and $1,000 per employee for each subsequent pay period, with no maximum.

28


                                                         -30-
                                             COMPLAINT FOR DAMAGES
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 34 of 65 Page ID #:54




1            185. At all relevant times, Defendants failed to provide the Plaintiff with timely and accurate
2    wage and hour statements showing gross wages earned, total hours worked, all deductions made, net
3    wages earned, the name and address of the legal entity employing Plaintiff, and all applicable hours and
 4   rates in effect during each pay period and the corresponding number of hours worked at each hourly rate
 5   by Plaintiff. As alleged herein, Plaintiff is not exempt from the requirements of Labor Code §226.
 6            186. This failure has injured Plaintiff, by misrepresenting and depriving her of hour, wage, and

 7   earnings information to which she is entitled, causing her difficulty and expense in attempting to

 8   reconstruct time and pay records, causing her not to be paid wages she is entitled to, causing her to be

 9   unable to rely on earnings statements in dealings with third parties, eviscerating her right under Labor

10   Code §226(b) to review itemized wage statement information by inspecting the employer's underlying

11   records, and deceiving her regarding their entitlement to meal period and rest period wages.

12            187. From on or about Apri19, 2016 through on or about February 11, 2019, Plaintiff was paid

13   bi-weekly, and therefore Defendants violated Labor Code §226 approximately 74 times during this time

14   period. Consequently, Defendants are liable to Plaintiff for $4,000.00, the statutory maximum, in

15   damages for her injuries.

16            188. In addition thereto, Plaintiff is entitled civil penalties pursuant to Labor Code §226.3 in

17   the amount of $73,250.00 ($250 +$1,000 x 73 subsequent pay periods).

18            189. Based on Defendants' conduct as alleged herein, Defendants are liable for damages and

19   statutory penalties pursuant to Labor Code §226, civil penalties pursuant to Labor Code §226.3, and

20   other applicable provisions, as well as attorneys' fees and costs.

21
22                                      SEVENTEENTH CAUSE OF ACTION

23                                                BY PLAINTIFF

24                                      FOR WAITING TIME PENALTIES

25                                           LABOR CODE 44201-203

26                   AGAINST BROOKDALE AND DOES 1 THROUGH 20, INCLUSIVE

27            190. Plaintiff incorporate, by reference, all the foregoing paragraphs of this Complaint as
     I though fully set forth herein.


                                                         -31-
                                             COMPLAINT FOR DAMAGES
Y
    Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 35 of 65 Page ID #:55




     1              191.       At all relevant times, Defendants failed to pay all of the Plaintiff's accrued wages and
     2       other compensation due immediately upon termination or within seventy-two hours of resignation, as
     3       required. These wages refer to, at a minimum, unpaid meal and rest period compensation that
     4       Defendants should have paid, but did not pay to Plaintiff during the term of her employment and which

     5       were, at the latest, due within the time restraints of Labor Code §§201-203.

     6              192. As alleged herein, Plaintiff is not exempt from the requirements of Labor Code §§201-

     7       203.                             ,
     8              193. As a direct and proximate result of Defendants' willful failure to pay these wages,

     9       Plaintiff is entitled to payment of her meal and rest periods as previously pleaded herein, and more than

    10       $4,165.20 in wait time penalties, calculated based on 30 days of Plaintiff's normal hourly rate of $16.98

    11       per hour, including overtime (i.e., $138.84 per day for 30 days).

    12              194.       Based on Defendants' conduct as alleged herein, Defendants are liable for $4,165.20 in

    13       statutory penalties pursuant to Labor Code §203 and other applicable provisions, as well as attorneys'

    14       fees and costs.

    15
    16                                            EIGHTEENTH CAUSE OF ACTION

    17                                                      BY PLAINTIFF

    18
    19                                                   LABOR CODE -42699

    20                         AGAINST BROOIKDALE AND DOES 1 THROUGH 20, INCLUSIVE

    21                         Plaintiff incorporate, by reference, all the foregoing paragraphs of this Complaint as

    22       though fully set forth herein.

    23              196. Under Labor Code §2699, Plaintiff, as an aggrieved employee, may bring an action

    24 I against Defendants, on behalf of herself and other current or former employees, seeking statutory civil
    25 I penalties for Defendants' violations of the California Labor Code.
    26              197. Plaintiff was an aggrieved employee within the meaning of Labor Code §2699(a),. as

    27       Defendants committed multiple California Labor Code violations against her, as previously pleaded in

    28 I this Complaint.



         I                                             l,V1V1rLA11V 1 I' VK LL11V1AL7t~J
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 36 of 65 Page ID #:56




 1          198. On February 4, 2020, more than 65 calendar days before filing this Complaint, Plaintiff
 2   gave written notice by online filing with the Labor and Workforce Development Agency and provided
 3   notice via certified mail to Defendants of the specific provisions of the California Labor Code that
 4   Defendants violated, thereby satisfying the requirements of Labor Code §2699.3.
 5          199. As of the filing of this complaint, Plaintiff has not received any response from the Labor
 6   and Workforce Development Agency on its intent to pursue an action against Defendants. Consequently,
 7   Plaintiff may now commence a civil action, pursuant to Labor Code §2699.3.
 8          200. As a direct and proximate result of Defendants' California Labor Code violations as set

 9   forth in this Complaint, Plaintiffs are entitled to civil penalties of $100 for each aggrieved employee per
10   pay period for the initial violation, and $200 for each aggrieved employee per pay period for each

11   subsequent violation, pursuant to Labor Code §2699(f), for those Labor Code sections not expressly
12   providing for a penalty, and civil penalties provided by the specific Labor Code sections that do

13   expressly provide for a penalty.

14          201. Plaintiff is also entitled to reasonable attorney's fees and costs, and 25% of the recovered

15   civil penalties, pursuant to Labor Code §§2699(g)(1)-(i).

16
17                                      NINETEENTH CAUSE OF ACTION

18                                               BY PLAINTIFF

19                                       FOR UNFAIR COMPETITION

20                          BUSINESS & PROFESSIONS CODE 4417200, ET SEQ.

21                  AGAINST BROOKDALE AND DOES 1 THROUGH 20. INCLUSIVE

22          202. Plaintiff incorporate, by reference, all the foregoing paragraphs of this Complaint as

23   though fully set forth herein.

24          203. Defendants' violations of 8 Code of Regulations § 11050, Industrial Welfare Commission

25   Order No. 5-2001, Labor Code §§201, 203, 226, 226.7, 510, 512, 1182.12, 1194, 1194.2, 1197, and

26   other applicable provisions, as alleged herein, including Defendants' failure to provide meal and rest

27   break, Defendants' failure to provide timely and accurate wage and hour statements, Defendants' failure

28   to pay compensation due in a timely manner upon termination or resignation, and Defendants' failure to


                                                        -33-
                                            COMPLAINT FOR DAMAGES
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 37 of 65 Page ID #:57




 1   maintain complete and accurate payroll records for the Plaintiff, constitute unfair business practices in
 2   violation of Business & Professions Code §§ 17200, et seq.
 3          204. As a result of Defendants' unfair business practices, Defendants have reaped unfair
 4   benefits and illegal profits at the expense of Plaintiff and members of the public. Defendants should be
 5   made to disgorge their ill-gotten gains and restore such monies to Plaintiff.
 6          205. Defendants' unfair business practices entitle Plaintiff to seek preliminary and permanent
 7   injunctive relief, including but not limited to orders that the Defendants account for, disgorge, and
 8   restore to the Plaintiff the other monies and benefits unlawfully withheld from her.
 9
10                                          PRAYER FOR RELIEF
11          WHEREFORE, Plaintiff seeks judgment against BROOKDALE and DOES 1 through 20, each
12   of them, in an amount according to proof, as follows:
13          1.      For a money judgment representing compensatory damages including lost wages,
14   earnings, commissions, retirement benefits, and other employee benefits, and all other sums of money,
15   together with interest on these amounts; for other special damages; and for general damages for mental
16   pain and anguish and emotional distress;
17          2.      For a civil penalty pursuant to Labor Code § 1102.5(f), for no less than of $10,000.00;
18          3.      For a civil penalty pursuant to Labor Code §98.6(b)(3) of $10,000.00;
19          4.      For payment of ineal and rest period compensation pursuant to Labor Code §226.7, in
20 I the amount of no less than $29,570.40;
21          5.      For damages pursuant to Labox Code §226 in the amount of no less than $4,000.00;
22          6.      For statutory penalties or damages pursuant to Labor Code §226.3 in the amount of no
23 I less than $73,250.00;

24          7.      For waiting time penalties pursuant to Labor Code §§201-203 in the amount of no less
25   than $4,165.20;

26          8.      For statutory penalties pursuant to Labor Code §2699(f), in the amount to be

27   determined at the time of trial;

28


                                                        -34-
                                            COMPLAINT FOR DAMAGES
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 38 of 65 Page ID #:58



            i

1           '   9.      For prejudgment interest on each of the foregoing at the legal rate from the date the
2        obligation became due through the date of judgment in this matter;
3               10.     For a declaratory judgment reaffirming Plaintiff's equal standing under the law and
 4       condemning Defendants' discriminatory practices;
 5              11.      For injunctive relief barring Defendants' discriminatory employment policies and

mi
     I   practices in the future;
 7              12.      For punitive damages, pursuant to Civil Code §3294 in an amount sufficient to punish
 8       Defendants for the wrongful conduct alleged herein and to deter such conduct in the future;
 9              13.      For costs of suit, attorneys' fees, and expert witness fees pursuant to the FEHA, the Lab
10       Code, the Civil Code, and/or any other basis;
11              14.      For post judgment interest; and
12              15.      For any other relief that is just and proper.
13              WHEREFORE, Plaintiff seeks judgment against DIDIER and DOES 1 through 20, each of
14   I   them, as follows:
15              1.       For a money judgment representing general damages for mental pain and anguish and
16   I   emotional distress;
17               2.      For punitive damages, pursuant to Civil Code §3294 in amounts sufficient to punish
18       LeienuanLs ior Lne wrcngiui cunuucA anegcu nerem anu Lu ueLcr 5ucn cunuuc% ui Lne luLure; anu




19               3.      For costs of suit, attorneys' fees, and expert witness fees pursuant to the FEHA and/or

20       any other basis.
21       DATED: Apri19, 2020                                      EMPLOYEE JUSTICE LEGAL GROUP

22
23                                                                By:
                                                                        /Kaveh S. Elihu, Esq.
24                                                                       Attorneys for Plaintiff
25                                            I)EMAND FOR JURY TRIAL

26               Plaintiff demands a trial by jury on all claims as provided by California law.

27
28



     i                                            t:UivlrL,tjnN   i rvic   L1uv1Avn3
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 39 of 65 Page ID #:59




1    DATED: Apri19, 2020                   EMPLOYEE JUSTICE LEGAL GROUP

2

3                                          By:
                                                 Kaveh S. Elihu, Esq.
4                                                Attorneys for Plaintiff

5

6

7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                           -36-
                                  COMPLAINT FOR DAMAGES
ctromically FILF_D by Superior Court of California, County of Los Angeles on 04/09/20RVrW1$bftrri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
               Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 40 of 65 Page ID #:60

             ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Barnumber, and address):
              Kaveh S. Elihu, Esq. (SBN 268249)                                                                                     FOR COURT USE ONLY
              EMPLOYEE JUSTICE LEGAL GROUP
              3055 Wilshire Boulevard, Suite 1100
              Los Angeles, California 90010
                       TELEPHONE NO.:(213) 382-2222                      FAx No.:(213) 382-2230
              ATTORNEY FOR (Name): Margoth Siguenza
            SUPERIOR COURT OF CALIFORNIA, COUNTY OF Los Angeles
                STREET ADDRESS:111 North Hill Street
                  MAILING ADDRESS:
                 CITY AND ZIP CODE:Los Angeles, California 90012
                     BRANCH NAME:Stanley Mosk Courthouse
              CASE NAME: ,
            Siguenza v. Brookdale Employee Services, LLC, et al.
                  CIVIL CASE COVER SHEET                                    Complex Case Designation
             ® Unlimited         0 Limited
                                                                       ~ Counter                0 Joinder
                                                                                                                           2 OSTCV 1 3 09 0
                (Amount              (Amount                                                                              UDGE:
                demanded             demanded is                       Filed with first appearance by defendant
                exceeds $25,000)     $25,000 or less)                  (Cal. Rules of Court, rule 3.402)                   DEPT:
                                                  Items 1-5 below must be completed (see instructions on oaoe 2).
               Check one box below for the case type that best describes this case:
                Auto Tort                                            Contract                           Provisionally Complex Civil Litigation
                0 Auto (22)                                          ~ Breach of contract/warranty (06) (Cal. Rules of Court, rules 3.400-3.403)
                ~ Uninsured motorist (46)                            0 Collections (09)                 = Antitrust/Trade regulation (03)
                Other PI/PDIWD (Personal Injury/Property             ~ Insurance coverage (18)                    F__1 Construction defect (10)
                Damage/Wrongful Death) Tort                          0 Other contract (37)                        ~ Mass tort (40)
                ~ Asbestos (04)                                      Real Property                                0 Securities litigation (28)
                0 Product liability (24)                             0 Eminent domain/inverse                     0 Environmental/Toxic tort (30)
                ~ Medical malpractice (45)                                condemnation (14)
                                                                                                                  0 Insurance coverage claims arising from
                0 Other PI/PD/WD (23)                                     Wrongful eviction (33)                        the above listed provisionally complex
                                                                     0 Other real property (26)                         case types (41)
                Non-PI/PD/WD (Other) Ton`.
                                                                                                                  Enforcement of Judgment
                0 Business tort/unfair business practice (07)Unlawful Detainer
                                                                                                                  0 Enforcement of judgment (20)
                ~ Civil rights (08)                          0 Commercial (31)
                                                                                                                  Miscellaneous Civil Complaint
                ~ Defamation (13)                            0 Residential (32)
                                                                                                                  0 RICO (27)
                 0 Fraud (16)                                               Drugs (38)
                                                                                                                 ~ Other complaint (not specified above) (42)
                 0 Intellectual property (19)                        Judicial Review
                                                                                                                 Miscellaneous Civil Petition
                ~ Professional negligence (25)                       0 Asset forfeiture (05)
                                                                                                              1 ~ E] Partnership and corporate governance (21)
                ~ Other non-PI/PD/WD tort (35)                              Petition re: arbitration award
                Employment                                                  Writ of mandate (02)
                ® Wrongful termination (36)
                                                                      0 Other judicial review (39)
                0 Other employment (15)

               This case 0 is ® is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
               factors requiring exceptional judicial management:
                a. 0 Large number of separately represented parties      d.       Large number of witnesses
                b.       Extensive motion practice raising difficult or novel         e.       Coordination with related actions pending in one or more courts
                         issues that will be time-consuming to resolve                         in other counties, states, or countries, or in a federal court
                c.       Substantial amount of documentary evidence                   f. 0 Substantial post judgment judicial supervision
            3. Type of remedies sought (check a/1that app/y):
                a. ® monetary          b. ® non monetary; declaratory or injunctive relief c. ® punitive
            4. Number of causes of action (specify): Nineteen (19)
            5. This case 0 is            ® is not       a class action suit.

            6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
            Date: Apri19, 2020
            Kaveh S. Elihu, Esq.
                                         (TYPE OR PRINT NAME)                                         SIGNATURE OF
                                                                                       NOTICE
              • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
                under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
                in sanctions.
              • File this cover sheet in addition to any cover sheet required by local court rule.
              • If this case is complex under rule 3.400 et seq. of the California Rules of Cour[, you must serve a copy of this cover sheet on all
                other parties to the action or proceeding.
              • Unless this is a complex case, this cover sheet will be used for statistical purposes only.                                           Paqe 1 of 2

            Form Adopted for Mandatory Use                                                                                            Cal. Rules of Court, rules 3.220, 3.400 - 3.403;
                                                                         CIVIL CASE COVER SHEET                                            Standards of Judicial Administration, § 19
            Judicial Council of Califomia
            CM-010 [Rev. January 1, 2007]
    Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 41 of 65 Page ID #:61



                                    INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET

 To Plaintiffs and Others Filing First Papers
 If you are filing a first paper (for example, a complaint) in a civil case, you must complete and file, along with your first paper, the Civil Case
 Cover Sheet contained on page 1. This information will be used to compile statistics about the types and numbers of cases filed. You must
 complete items 1 through 5 on the sheet. In item 1, you must check one box for the case type that best describes the case. If the case fits
 both a general and a more specific type of case listed in item 1, check the more specific one. If the case has multiple causes of action, check
 the box that best indicates the primary cause of action. To assist you in comp[eting the sheet, examples of the cases that belong under each
 case type in item 1 are provided below. A cover sheet must be filed only with your initial paper. You do not need to submit a cover sheet with
 amended papers. Failure to file a cover sheet with the first paper filed in a civil case may subject a party, its counsel, or both to sanctions
 under rules 2.30 and 3.220 of the California Rules of Court.
 To Parties in Complex Cases
 In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the case is complex. If a plaintiff believes the
 case is complex under rule 3.400 of the California Rules of Court, this must be indicated by completing the appropriate boxes in items 1 and
 2. If a plaintiff designates a case as complex, the cover sheet must be served with the complaint on all parties to the action. A defendant may
 fi[e and senre no later than the time of its first appearance a joinder in the plaintifrs designation, a counter-designation that the case is not
 complex, or, if the plaintiff has made no designation, a designation that the case is complex.

                                                           CASE TYPES AND EXAMPLES
 Auto Tort                                          Contract                                               Provisionally Complex Civil Litigation
    Auto (22)-Personal Injury/Proper[y                 Breach of Contract/Warranty (06)                    (Cal. Rules of Court Rules 3.400-3.403)
                                                           Breach of Rental/Lease
        Damage/Wrongful Death                                                                                  Antitrust/Trade Regulation (03)
                                                              Contract (not unlawful detainer
     Uninsured Motorist (46) (if the                                or wrongful eviction)                      Construction Defect (10)
        case involves an uninsured                          Contract/Warranty Breach-Seller                    Claims Involving Mass Tort (40)
        motorist claim subject to                                Plaintiff (not fraud or negligence)           Securities Litigation (28)
           arbitration, check this item                     Negligent Breach of Contract/                      Environmental/Toxic Tort (30)
           instead ofAuto)                                                                                     Insurance Coverage Claims
                                                                •Warranty
                                                            Other Breach of Contract/Wan-anty                       (arising from provisionally
 Other PI/PDIWD (Personal Injury/                       Collections (e.g., money owed, open                          complex case type listed above)
 Property Damage/Wrongful Death)                            book accounts) (09)                                     (41)
 Tort                                                       Collection Case-Seller Plaintiff
     Asbestos (04)                                          Other Promissory Note/Collections              Enforcement of Judgment
        Asbestos Property Damage                                 Case                                         Enforcement of Judgment (20)
        Asbestos Personal                               Insurance Coverage (not provisionally                    Abstract of Judgement (Out of
        Injury/Wrongful Death                               complex) (18)                                            County)
     Product Liability (not asbestos or                     Auto Subrogation                                     Confession of Judgement (non-
           toxic%nvironmentan (24)                           OtherCoverage                                              domestic relations)
      Medical Malpractice (45)
                                                        Other Contract (37)                                         Sister State Judgment
         Medical Malpractice-
              Physicians & Surgeons                        Contractual Fraud                                        Administrative Agency Award
         Other Professional Health Care                    Other Contract Dispute                                      (not unpaid taxes)
                                                    Real                                                            Petition/Certification of Entry of
                                                                                                                       juagment on unpaia i axes
           Premises Liability (e.g., slip                  Condemnation (14)                                        Other Enforcement of Judgment
                and fall)                               Wrongful Eviction (33)                                          Case
           Intentional Bodily Injury/PDNIID             Other Real Pr.operty (e.g., quiet title) (26)      Miscellaneous Civil Complaint
                (e.g., assault, vanda[ism)                 Writ of Possession of Real Property                RICO (27)
           Intentional Infliction of                       Mortgage Foreclosure                               Other Complaint (not speciffed
                Emotional Distress                                                                                above) (42)
                                                           Quite Title                                            Declaratory Relief Only
           Negligent Infliction of
                                                           Other Real Property (not eminent                       Injunctive Relief Only (non-
                 Emotional Distress
           Other PI/PD/WD                                    domain, land/ord/tenant, or                              harassment)
                                                             forec/osure)                                         Mechanics Lien
Non-PI/PDIWD (Other) Tort                           Unlawful Detainer                                             Other Commercial Complaint
   Business Tort/Unfair Business                       Commercial (31)                                                Case (non-tort/non-complex)
                                                                                                                   Other Civil Complaint
       Practice (07)                                   Residential (32)
   Civil Rights (e.g., discrimination,                                                                                 (non-tort/non-complex)
                                                       Drugs (38) (if the case invo/ves il/egal
       false arrest) (not civil                             drugs, check this item; otherwise,
       harassment) (08)                                     report as Commercial or                        Miscellaneous Civil Petition
   Defamation (e.g., slander, libel)                                                                          Partnership and Corporate
                                                            Residentian
                                                                                                                   Governance (21)
      Fraud3 ~16)                                   Judicial Review                                           Other Petition (not specified above)
      Intellectual Properry (19)                       Asset Forfeiture (05)                                      (43)
      Professional Negligence (25)                     Petition Re: Arbitration Award (11)                        Civil Harassment
          Legal Malpractice                            Writ of Mandate (02)
                                                                                                                  Workplace Violence
          Other Professional Malpractice                   Writ-Administrative Mandamus
                                                                                                                  Elder/Dependent Adult
               (not medical or legao                       Writ-Mandamus on Limited Court
                                                                                                                       Abuse
        Other Non-PI/PD/WD Tort (35)                          Case Matter
                                                            Writ-Other Limited Court Case                          Election Contest
Employment                                                     Review                                              Petition for Name Change
  Wrongful Termination (36)                            Other Judicial Review (39)                                  Petition for Relief for Late
   Other Employment (15)                                   Review of Health Officer Order                              Claim
                                                           Notice of Appeal-Labor                                  Other Civil Petition
                                                               Commissioner Appeals
CM-010 [Rev. January 1, 2007]                                                                                                                     Pa9e 2 of 2
                                                           CIVIL CASE COVER SHEET
          Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 42 of 65 Page ID #:62
 SHORT TITLE:                                                                                          CASE NUMBER

    Sipuenza v. Brookdale Employee Services, LLC, et al.

                               CIVIL CASE COVER SHEET ADDENDUM AND
                                       STATEMENT OF LOCATION
                (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

                This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.




      Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                   Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.


      Step 2: In Column B, check the box for the type of action that best describes the nature of the case.


      Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                   chosen.

                                            Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.       7. Location where petitioner resides.
2. Permissive filing in central district.                                              8. Location wherein defendant/respondent functions wholly.
3. Location where cause of action arose.                                               9. Location where one or more of the parties reside.
4. Mandatory personal injury filing in North District.                               10.Location of Labor Commissioner Office.
                                                                                     11. Mandatoryfiling location (Hub Cases - unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                     non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                              A                                                             B                                                         C
                    Civil Case Cover Sheet                                            Type of Action                                        Applicable Reasons -
                --Category•No.- - -- - -            -       --- ---- ---- - - --     (Check-only. one) - ---      --------         - -      - -See-Step 3-Above—

                             Auto (22)              ❑ A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death                 1, 4, 11
   o -t
   a ~               Uninsured Motorist (46)        ❑ A7110 Personal Injury/Property Damage/Wrongful Death - Uninsured Motorist            1, 4, 11


                                                    ❑ A6070 Asbestos Property Damage                                                       1, 11
                          Asbestos (04)
                                                    ❑ A7221 Asbestos- Personal Injury/Wrongful Death                                       1, 11

                      Product Liability (24)        ❑ A7260 Product Liability (not asbestos or toxic/environmental)                        1, 4, 11

                                                    ❑ A7210 Medical Malpractice - Physicians & Surgeons                                    1, 4, 11
                    Medical Malpractice (45)
                                                    ❑ A7240 Other Professional Health Care Malpractice                                     1, 4, 11


                                                    ❑ A7250 Premises Liability (e.g., slip and fall)
                                                                                                                                           1, 4, 11
                         Other Personal
                         Injury Property            ❑ A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,                1, 4, 11
                        Damage Wrongful                     assault, vandalism, etc.)
                           Death (23)               ❑ A7270 Intentional Infliction of Emotional Distress                                   1, 4, 11
                                                                                                                                           1, 4, 11
                                                    ❑ A7220 Other Personal Injury/Property DamagelWrongful Death




   LACIV 109 (Rev 2/16)                            CIVIL CASE COVER SHEET ADDENDUM                                                       Local Rule 2.3
   LASC Approved 03-04                                AND STATEMENT OF LOCATION                                                            Page 1 of 4
          Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 43 of 65 Page ID #:63
SHORT TITLE:                                                                                   CASE NUMBER

  Siguenza v. Brookdale Employee Services, LLC, et al.
                              A                                                       B                                               C Applicable
                   Civil Case Cover Sheet                                        Type of Action                                    Reasons - See Step 3
                         Category No.                                           (Check only one)                                         Above

                     Business Tort (07)         ❑ A6029 Other Commercial/Business Tort (not fraud/breach of contract)              1, 2, 3


                      Civil Rights (08)         ❑ A6005 Civil Rights/Discrimination                                                1, 2, 3


                      Defamation (13)           ❑ A6010 Defamation (slander/libel)                                                 1, 2, 3


                         Fraud (16)             ❑ A6013 Fraud (no contract)                                                        1, 2, 3


                                                ❑ A6017 Legal Malpractice                                                          1, 2, 3
                Professional Negligence (25)
                                                ❑ A6050 Other Professional Malpractice (not medical or legal)                      1, 2, 3


                         Other (35)             ❑ A6025 Other Non-Personal Injury/Property Damage tort                             1, 2, 3


    c            Wrongful Termination (36)      C,a A6037 Wrongful Termination                                                     1, 2, 3
     m
     E
     7+                                         ❑ A6024 Other Employment Complaint Case                                            1, 2, 3
     0
    n              Other Employment (15)
    E                                           ❑ A6109 Labor Commissioner Appeals                                                 10
    w

                                                ❑ A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
                                                                                                                                   2, 5
                                                        eviction)
                Breach of Contract/ Warranty                                                                                       2, 5
                            (06)                ❑ A6008 ContractNVarranty Breach -Seller Plaintiff (no fraud/negligence)
                      (not insurance)           ❑ A6019 Negligent Breach of Contract/Warranty (no fraud)                           1, 2, 5

                                                                                                                                   1, 2,5
                                                ❑ A6028 Other Breach of Contract/Warranty (not fraud or negligence)


                                                ❑ A6002 Collections Case-Seller Plaintiff                                          5, 6, 11
                      Collections (09)
                                                ❑ A6012 Other Promissory Note/Collections Case                                     5,11
                                                ❑   A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt               5, 6, 11
                                                          Purchased on or after January 1, 2014

               -Insurance-Coverage (18)--O A6015 Insurance Coverage (not complez)                                                  1, 2, 5, 8


                                                ❑ A6009 Contractual Fraud                                                          1, 2, 3, 5

                    Other Contract (37)         ❑ A6031 Tortious Interference                                                      1, 2, 3, 5

                                                ❑ A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)              1, 2, 3, 8, 9

                  Eminent Domain/Inverse        ❑ A7300 Eminent Domain/Condemnation                Number of parcels               2,6
                    Condemnation (14)
    N
     m             Wrongful Eviction (33)       ❑ A6023 Wrongful Eviction Case                                                     2,6
     n
    0
    ~
    a
    ~                                           ❑ A6018 Mortgage Foreclosure            ~                                          2,6
    a>
    o=            Other Real Property (26)      ❑ A6032 Quiet Title                                                                2,6

                                                ❑ A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2,6

                Unlawful Detainer-Commercial    ❑ A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)              6,11
                           (31)
                Unlawful Detainer-Residential   ❑ A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)             6,11
                             32
                    Unlawful Detainer-          ❑ A6020FUnlawful Detainer-Post-Foreclosure                                         2, 6, 11
                   Post-Foreclosure 34

                UnlawPul Detainer-Drugs (38)    ❑ A6022 Unlawful Detainer-Drugs                                                    2, 6, 11



 LACIV 109 (Rev 2/16)                           CIVIL CASE COVER SHEET ADDENDUM                                                  Local Rule 2.3
 LASC Approved 03-04                               AND STATEMENT OF LOCATION                                                       Page 2 of 4
          Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 44 of 65 Page ID #:64
SHORT TITLE:                                                                                      CASE NUMBER

Siguenza v. Brookdale Employee Services, LLC, et al.
                                                                                                                          C"Applicable
                   Civil Case Cover Sheet ~        ~               ~   ~ ,       Typeof Act:ion    ~• ~   .~ "   _     Rea`sons =See Step 3
                        Cafegory No.                                            (Check only one)                                  Above

                    Asset Forfeiture (05)        ❑ A6108 Asset Forfeiture Case                                         2, 3, 6

                 Petition re Arbitration (11)    ❑ A6115 Petition to Compel%Confirm/Vacate Arbitration                 2,5
      3
     m
    .~
     m                                           ❑ A6151 Writ - AdministrativeMandamus                                 2,8
    ~
    ~6
    .~              Writ of Mandate (02)         ❑ A6152 Writ - Mandamus on Limited Court Case Matter                  2
    'v
    0                                            ❑ A6153 Writ - Other Limited Court Case Review                        2
    ~

                 Other Judicial Review (39)      ❑ A6150 Other Writ /Judicial Review                                   2,8


               Antitrust/Trade Regulation (03)   ❑ A6003 Antitrust/Trade Regulation                                    1, 2, 8

                  Construction Defect (10)       ❑ A6007 Construction Defect                                           1, 2, 3

                 Claims Involving Mass Tort
                                                 ❑ A6006 Claims Involving Mass Tort                                    1, 2, 8
                            (40)

                  Securities Litigation (28)     ❑ A6035 Securities Litigation Case                                    1, 2, 8

                         Toxic Tort
                                                 ❑ A6036 Toxic Tort/Environmental                                      1, 2, 3, 8
                     Environmental (30)

                Insurance Coverage Claims
                                                 ❑ A6014 Insurance Coverage/Subrogation (complex case only)            1, 2, 5, 8
                  from Complex Case (41)

                                                 ❑ A6141 Sister State Judgment                                         2, 5, 11
                                                 ❑ A6160 Abstract of Judgment                                          2,6

                        Enforcement              ❑ A6107 Confession of Judgment (non-domestic relations)               2,9
                      of Judgment (20)           ❑ A6140 Administrative AgencyAward (not unpaid taxes)                 2,8
                                                 ❑ A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax      2,8
                                                 ❑fC6_1'(2 O
                                                           the~ En orc~f of-Judgment Case                              , -8,-
                                                                                                                      ~-

                         RICO (27)               ❑ A6033 Racketeering (RICO) Case                                      1, 2, 8

                                                 ❑ A6030 Declaratory Relief Only                                       1, 2, 8

                     Other Complaints            ❑ A6040 Injunctive Relief Only (not domestic/harassment)              2,8
                 (Not Specified Above) (42)      ❑ A6011 Other Commercial Complaint Case (non-tort/non-complex)        1, 2, 8
  ~      U
                                                 ❑ A6000 Other Civil Complaint (non-tort/non-complex)                  1, 2, 8

                  Partnership Corporation
                                                 ❑ A6113 Partnership and Corporate Governance Case                     2,8
                     Govemance (21)

                                                 ❑ A6121 Civil Harassment                                              2, 3, 9
                                                 ❑ A6123 Workplace Harassment                                          2, 3, 9
                                                 ❑ A6124 Elder/Dependent Adult Abuse Case                              2, 3, 9
                    Other Petitions (Not
                   Specified Above) (43)         ❑ A6190 Election Contest                                              2
   m V                                           ❑ A6110 Petition for Change of Name/Change of Gender                  2,7
                                                 ❑ A6170 Petition for Relief from Late Claim Law                       238
                                                 ❑ A6100 Other Civil Petition                                          2, 9




 LACIV 109 (Rev 2/16)                            CIVIL CASE COVER SHEET ADDENDUM                                     Local Rule 2.3
 LASCApproved 03-04                                 AND STATEMENT OF LOCATION                                          Page 3 of 4
        ,
        Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 45 of 65 Page ID #:65
 SHORTTITLE:                                                                         CASE NUMBER
 Siguenza v. Brookdale Employee Services, LLC, et al.

Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
            type of action that you have selected. Enter the address which is the basis for the filing Iocation, including zip code.
            (No address required for class action cases).

                                                                 ADDRESS:
   REAsoN:                                                       3055 Wilshire Boulevard
      1. ✓ 2.    3.   4.   5.   6.   7.   8.   9.   10.    11.



   CiTY:                                  STATE:     ZIP CODE:

   Los Angeles                            CA        90010


Step 5: Certification of Assignment: I certify that this case is properly filed in the Central                          District of
            the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: April 9, 2020                                                            , ~ 2            - `            -
                                                                                 (SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

      1. Original Complaint or Petition.
      2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
      3. Civil Case Cover Sheet, Judicial Council form CM-010.

      4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
         02/16).
      5. Payment in full of the filing fee, unless there is court orderfor waiver, partial or scheduled payments.
      6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
         minor under 18 years of age will be required by Court in order to issue a summons.

      7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
         must be served along with the summons and complaint, or other initiating pleading in the case.




  LACIV 109 (Rev 2/16)                    CIVIL CASE COVER SHEET ADDENDUM                                           Local Rule 2.3
  LASC Approved 03-04                        AND STATEMENT OF LOCATION                                                Page 4 of 4
     Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 46 of 65 Page ID #:66
                                                                 Reserved (or Clerk's File Stamp
               SUPERIOR COURT OF CALIFORNIA
                      COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:
                                                                           FILEb
 Stanley Mosk Courthouse                                       SuParkir Daurt o3f Calitatnia
 111 North Hill Street, Los Angeles, CA 90012                    Counlyrxf 1iisAngiales
                                                                      Q4/0912020
                NOTICE OF CASE ASSIGNMENT                  Mew                                   icrjr,lt
                                                                                           8yw     R. Cliflon
                          UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below.   20STCV13898

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED JUDGE              DEPT      ROOM                    ASSIGNED JUDGE            DEPT    ROOM
    ✓    Robert S. Draper                   78




    Given to the Plaintiff/Cross-Complainant/Attomey of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 04/09/2020                                                         By R. Clifton                         , Deputy Clerk
                 (Date)

LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06
       Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 47 of 65 Page ID #:67
                                   INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
retumed to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 48 of 65 Page ID #:68
                                                                                                   2019-GEN-014-00

                                                                                      FILED
                                                                               Superlor Court of Caltlbrala
 1                                                                                County of Los Angeles

2                                                                                    MAY 02 2019
                                                                           Sherrl Carter, E utlre OlfleerlClert
3
                                                                            By                         Depat~
4
                                                                                       Ilada Minu

5
                             SUPERIOR COURT OF THE STATE OF CALIFORIVIA
 6
                                     FOR THE COUNTY OF LOS ANGELES
 7

 8     IN RE LOS ANGELES SUPERIOR COURT ) FIRST AMENDED GENERAL ORDER
       — MANDATORY ELECTRONIC FILING )
 9     FOR CIVII-,                    }
                                                     )
10                                                   }
                                                     )
11
12            On December 3, 2018, the Los Angeles County Superior Court mandated electronic filing of all
13     documents in Limited Civil cases by litigants represented by attorneys. On January 2, 2019, the Los
14     Angeles County Superior Court mandated electronic filing of all documents filed in Non-Complex
15     Unlimited Civil cases by litigants represented by attomeys. (California Rules of Court, rule 2.253(b).)
16     All electronically filed documents in Limited and Non-Complex Unlimited cases are subject to the
17     following:
18 I 1) DEFINITIONS
19        a) "Eookmark" A bookmark is a PDF document navigational tool that allows the reader to
20            quickly locate and navigate to a designated point of interest within a document.
21 '      b) "Efiling Portal" The official court website includes a webpage, referred to as the efiling
22            portal, that gives litigants access to the approved Blectronic Filing Service Providers.
23        c) 19Electronic Envelope" A transaction through the electronic service provider for submission
24            of documents to the Court for processing which may contain one or more PDF documents
25            attached.
26        d) "Electronic Filing" Electronic Filing (eFiling) is the electronic transmission to a Court of a
27            document in electronic form. (California Rules of Court, rule 2.250(b)(7).)
28

                                                              J
                          F[RST AMENDED GENERAL ORDER RE MANDA'PORY ELECTRONIC FILiNG FOR CIVIL
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 49 of 65 Page ID #:69
                                                                                             2019-GEN-014-00



1     e) "Electronic Filing Service Provider" An Electronic Filing Service Provider (EFSP) is a
2'       person or entity that receives an electronic filing from a party for retransmission to the Court.
3        In the subnvssion of filings, the EFSP does so on behalf of the electronic filer and not as an
4        agent of the Court. (California Rules of Court, rule 2.250(b)(8).)
5     f) "Electronfc Signature°' For purposes of these local rules and in conformity with Code of
 6       Civil Procedure section 17, subdivision (b)(3), section 34, and section 1010.6, subdivision
7        (b)(2). Government Code section 68150, subdivision (g), and California Rules of Court, rule
8        2.257, the term "Electronic Signature" is generally defined as an electronic sound, symbol, or
19       process attached to or logically associated with an electronic record and executed or adopted
10       by a person with the intent to sign the electronic record.
11    g) `Hyperlink" An electronic link providing direct access from one distinctively marked place
12       in a hypertext or hypermedia document to another in the same or different document.
13    h) "Portable Document Form,at" A digital document format that preserves all fonts,
14       formatting, colors and graphics of the original source document, regardless of the application
15       platform used.
16 11 2) MANDATORY ELECTRONIC F1I,ING
17    a) Trial Court Records
18       Pursuant to Government Code section 68150, trial court records may be created, maintained,
19       and preserved in electronic format. Any document that the Court receives electronically must
20       be clerically processed and must satisfy all legal filing requirements in order to be filed as an
21       official court record (California Rules of Court, rules 2.100, et seq. and 2.253(b)(6)).
22    b) Represented Litigants
23       Pursuant to Califonua Rules of Court, rule 2.253(b), represented litigants are required to
24       electronically file documents with the Court through an approved EFSP.
25    c) Public Notice
26       The Court has issued a Public Notice with effective dates the Court required parties to
27       electronically file documents through one or more approved EFSPs. Public Notices containing
28        effective dates and the list of EFSPs are available on the Court's website, at www.lacourt.ors.

                                                     2
                    FIRST AMENDED GENERAL ORDER RE MANDATORY Et.ECTRONIC FtL1NG FOR CIViL
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 50 of 65 Page ID #:70
                                                                                                   2019-GEN-014-00



1         d) Documents in Related Cases
2             Docurrtents in related cases must be electronically filed in the eFiling portal for that case type if
3             electronic filing has been implemented in that case type, regardless of whether the case has
4             been related to a Civil case.
511 3) EXEMPT LITIGANTS

6         a) Pursuant to California Rules of Court, rule 2.253(b)(2), self-represented litigants are exempt
7             from mandatory electronic filing requirernents.
8         b) Pursuant to Code of Civil Procedure section 1010.6, subdivision (d)(3) and California Rules of
9             Court, rule 2.253(b)(4), any party may make application to the Court requesting to be excused
10            from filing documents electronically and be permitted to file documents by conventional
11            means if the party shows undue hardship or significant prejudice.
12 4) EXEMPT FILINGS
13        a) The following documents shall not be filed electronically:
14            i)    Peremptory Challenges or Challenges for Cause of a Judicial Officer pursuant to Code of
15                 Civil Procedure sections 170.6 or 170.3;
16            ii) Bonds/Undertaking documents;
17            iii) Trial and Evidentiary Hearing Exhibits
18            iv) Any ex parte application that is filed concurrently with a new complaint including those
19                  that will be handled by a Writs and Receivers department in the Mosk courthouse; and
20            v) Documents submitted cond'ationally under seal. The actual motion or application shall be
21                  electronically filed. A courtesy copy of the electronically filed motion or application to
22                  submit documents conditionally under seal must be provided with the documents
23                  submitted conditionally under seal.
24        b) Lodgments
25            Documents attached to a Notice of Lodgment shall be lodged and/or served conventionally in
26     paper form. The actual document entitled, "Notice of Lodgment," shall be filed electronically.
27
28 1

                                                                3
                         F1RST AMENDED GENERAL ORDER RE MANDATORY Et.ECIRONIC FILING FOR CIV1L
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 51 of 65 Page ID #:71
                                                                                                2019•GEN•014•00




1      5) EI.ECTRONIC FILIIVG SYSTBM WORKING PROCEDURES
2        Electronic fiiing service providers must obtain and manage registration information for persons
3        and entities electronicaliy filing with the court.
4 6) TECHNICAL REQUIREMBNTS
5        a) Electronic documents must be electronically filed in PDF, text searchable format when
6            technologically feasible without impairment of the document's image.
7 1'     b) The table of contents for any faling must be bookmarked.
8'       c) Electronic documents, including but not linuted to, declarations, proofs of service, and
9            exhibits, must be bookmarked within the document pursuant to Califomia Rules of Court, rule
10           3.1110(fl(4). Electronic bookmarks must include links to the farst page of each bookmarked
11           item (e.g. exhibits, declarations, deposition excerpts) and with bookmark titles that identify the
12           bookedmarked item and briefly describe the item.
13,      d) Attachments to primary documents must be bookmarked. Examples include, but are not
14           limited to, the following:
15           i) Depositions;
16           ii) Declarations;
17           iii) Exhibits (including exhibits to declarations);
18           iv) Transcripts (including excerpts within transcripts);
19           v) Points and Authorities;
20           vi) Citations; and
21           vii) Supporting Briefs.
22       e) Use of hyperlinks within documents (including attachments and exhibits) is strongly
23           encouraged.
24       f) Accompanying Documents
25           Each document acompanying a single pleading must be electronically filed as a separate
26           digital PDF document.
27       g) Multiple Documents
28           Multiple documents relating to one case can be uploaded in one envelope transaction.

                                                              4
                        FIRS'T AMENDED GENERAL ORDER RE MANDATORY Et,ECI'RON1C FILING FOR CIVIL
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 52 of 65 Page ID #:72
                                                                                              2019-GEN•014-00



1     h) Writs and Abstracts
2        Writs and Abstracts must be submitted as a separate electronic envelope.
3     i) Sealed Documents
4        If and when a judicial officer orders documents to be filed under seal, those documents must be
5        filed electronically (unless exempted under paragraph 4); the burden of accurately designating
6        the documents as sealed at the time of electronic submission is the submitting party's
7        responsibility.
8     j) Redaction
9        Pursuant to California Rules of Court, rule 1.201, it is the submitting party's responsibility to
10       redact confdential information (such as using initials for names of minors, using the last four
11       digits of a social security number, and using the year for date of birth) so that the inforrnation
12       shall not be publicly displayed.
13 17) ELECTRONIC FILINC SCHEDULE

14    a) Filed Date
15       i) Any document received electronically by the court between 12:00 am and 11:59:59 pm
                                                                                I
16          shall be deemed to have been effectively filed on that court day if accepted for filing. Any
17           document received electronically on a non-court day, is deemed to have been effectively
18           filed on the next court day if accepted. (California Rules of Court, rule 2.253(b)(6); Code
19           Civ. Proc. § 1010.6(b)(3).)
20       ii) Notwithstanding any other provision of this order, if a digital document is not filed in due
21           course because of: (1) an interruption in service; (2) a transmission error that is not the
22           fault of the transmitter, or (3) a processing failure that occurs after receipt, the Court may
23           order, either on its own motion or by noticed motion submitted with a declaration for Court
24           consideration, that the document be deemed filed and/or that the document's filing date
25           conform to the attempted transmission date.
26 18) EX PARTE APPLICATIONS

27    a) Ex parte applications and all documents in support thereof must be electmnically filed no later
28       than 10:00 a.m. the court day before the ex parte hearing.

                                                          5
                     FIRST AMENDED GENERAL ORDER RE MANDATORY ELECPRONIC FILING FOR CIVIL
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 53 of 65 Page ID #:73
                                                                                               2019-GEN-014-00



 1       b) Any written opposition to an ex parte application must be electronically filed by 8:30 a.m. the
 2           day of the ex parte hearing. A printed courtesy copy of any opposition to an ex parte
 3           application must be provided to the court the day of the ex parte hearing.
 4     9) PRINTED COURTESY COPIES
 5       a) For any filing electronically filed two or fewer days before the hearing, a courtesy copy must
 6I          be delivered to the courtroom by 4:30 p.m. the same business day the document is efiled. If
 7           the efiling is submitted after 4:30 p.m., the courtesy copy must be delivered to the courtroom
 8           by 10:00 a.m, the next business day,
 9       b) Regardless of the time of electronic fnling, a printed courtesy copy (along with proof of
10           electronic submission) is required for the following documents:
11           i) Any printed document required pursuant to a Standing or General Order;
12           ii) Pleadings and motions (including attachments such as declarations and exhibits) of 26
13                 pages or more;
14          iii)   Pleadings and motions that include points and authorities;
I5          iv) Demurrers;
16 I         v) Anti-SLAPP filings, pursuant to Code of Civil Procedure section 425.16;
17 I        vi) Motions for Summary Judgment/Adjudication; and
18          vii) Motions to Compel Further Discovery.
19       c) Nothing in this General Order precludes a Judicial Officer from requesting a courtesy copy of
20           additional documents. Courtroom specific courtesy copy guidelines can be found at
21           www.lacourt.oro on the Civil webpage under "Courtroom Information."
22 10) WAIVER OF FEES AND COSTS FOR ELECTRONICALLY FIi.ED DOCUMENTS

23       a) Fees and costs associated with electronic filing must be waived for any litigant who has
24           received a fee waiver. (California Rules of Court, rules 2.253(b)p, 2.258(b), Code Civ. Proc. §
25           1010.6(d)(2).)
26       b) Fee waiver applications for waiver of court fees and costs pursuant to Code of Civil Procedure
27           section 1010.6, subdivision (b)(6), and Califomia Rules of Court, rule 2.252(f), may be
28           electronically f led in any authorized action or proceeding.

        -                                                    A
                       FIRS'I' AMENDED GENERAL ORDER RB MANDATORY ELECTRONIC FIUNG FOR CIVIL
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 54 of 65 Page ID #:74
                                                                                               2019-GEN-014-00



     11) SIGNATURES ON ELECTRONIC FILING '
2       For purposes of this General Order, all electronic filings must be in compliance with California
3       Rules of Court, rule 2.257. This General Order applies to documents flled within the Civil
4       Division of the Los Angeles County Superior Court.
5

6           This First Amended General Order supersedes any previous order related to electronic filing,
7    and is effective immediately, and is to remain in effect until otherwise ordered by the Civil
8    Supervising Judge and/or Presiding Judge.
                                                                                                 ~
9

10 I DATED: May 3, 2019                                    '14 a,.-"
                                                          Aj~             C- &4ft4--
                                                          KEVIlV C. BRAZILE
                                                                               e
11
                                                          Presiding Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            7
                       FIRS7° AMENDED GENERAL ORDER RE MANDA'IbRY ELECTRONIC FILING FOR CNIL
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 55 of 65 Page ID #:75




                                       VOLUN'V'ARY EFFiCIEiVT t..MGA't'I®N STIPULATI®Na

                                          The Early Organizat6onal fUieeting SGpulation, Discovery
                                       E3®solvtion Sdpulation, and Motions fn t.irnine StiputatEon are
                                       volaantary s41pu9ations entered into tay the pa€ties. The parties
                                       may enter Into one, two, or a10 three of th® sf6pufatlons;
                                       hoeruever, they may not alter the sUpuiations as vurltten,
           ,~~~ ~
                          ~~•~ _~ ~~
                                       because 9he Court wants to ensure unifornity of applicagon.
      t+oaAflNI" couMy
      OcAos,00faoOn                    These stlpulaftons are rneant to encoterage Gooperat$on
      buspuoq6.NoM
      I os AWbm• ccuaq                 betwreen tha par6es and to assist ln resolding Issue.s In a
      SWAaeaetelim LOWona
      Eomaywom Lm ftetlon              rreanner that promotes econorndc case resolutton and Judicial
                                       efficiency.
          "
          1 n ~^~Sf~Fi~'?Y
                >:lt?.ff/IdA

                                          '1'he folOomring orgeatizagons endorse Me goaB of
      P.amtuuw Anmrsq6
      Aa=h^ellon aP Laa At*at®e        promoiing affi'cJency !ra litigaPion anri asEc that counseP
                                       consfder aasing these stifaulatlons as ar volcentary way do
                                       promofe ccrrrrnaunicafions and procedures among cotaoasel
      ~ J~~4~~r'                       and with the coalrf to falrJy rtesolve Pssues in their cases
      ~
                                       Otas
      seunefi cwlforlda
      Dofen" caaMal
                                                 * t,os Angeles Cooraty Bar Assooiatlon
                                                     Labor aaad Empioytraent Law Sectdoeo*
                   w.nr
      ~3840C~!lU9fl fL~
      Bu~STe~ ~ta                          *Consumer Attomeys Assoclat➢on of Los AragetasO


                                                -*Soethern Catifornia Deferase Counaei*


                                                *Association of B¢asieaess Tria@ Lawyers*


                                            ~OCaillfornia Einployment Lawyers Associataont~

          tAcnrt3alNEM
          LkSc AppoveA 4-11
          Far tipoonal Use
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 56 of 65 Page ID #:76




       putp"ADGS7inia110e7A(Yo40/aIrtwtlCilrnttaqk2r                 sw~1[nwMn¢arA        t       wz~rctbp.~'.~rsrro




                 TELiTl10NE No.:                       PA1C PtO. tOQImuS).
       '2`MAa. A06iRESffilQa9mVtl:




   I                    STBPt➢t..ATI0N — DISC®VERY RE5OLt99'@®N                           I                                  '

            This sQipuBation is in4ended 4o providle afartt aand iriforanal resolutt3on of discoveirp Isseaes
            Qilaroug9n oiave6ted papertti►orCt and an inforrnal confererace with ghe Court to afid In the
            resotuQ6ora ®f the i:ssues.
            Ttae paeties agree tilat:

            i. Rrior to the discovery cut-off in this action, no discovery molion sha0 be filed or heard unless
                ttye rnoving party farst rtnakes a writlen request for an Infonvrai Discovery Conference pursuant
                to itee tenns of lhis stipulatloru.

            2. At the Iraformal qiscovery Conference tho Court wiil consider the dispvle presanled by partEes
               and detenrine whether It can be resotved Inforrnally. Nothing s®t forth herein wilt preGuc3e a
               party froQn makinQ a record at tte condusbn of an Inforrnal Discovery Conference, elt?aer
               oratty or (n wriling.

            3. Fottowing a reasonable and fgood faith atiempt at an lnfomat resolutioro of each Issue to be
               presented, a party ramy request an lnfoaanal ®iscovery Conference purrsvant to the foftoavtng


                      a. The party requestang the Informal t7iscovery Conference wilf:

                          t.    Ftt® a idequest for Inforrnal i3iscovery Conference with the clerk's o€fice on the
                                approved form (copy attached) and r9e91ver a courtesy, conformed copy to the
                                assigned department;

                         bi.    I'nclude a briet' summary of tha dispute and speciFy the retieF requested; and

                        iil. Serve lhe opposing party pursuant to any authorized or agreed rnelhoc3 of service
                               that ensures that the opposing party receives the Request for lnfomnag Discovery
                               Conference rao later than the next court day 6otlouving the rs9ing.

                      b. Arry Answer to a Request for Infonnal Discovery Conterence rnnast:

                          i.    AIso be liled on the approved fonn (copy attached);

                         li.    lnclvde a brief sumrnary of why the requested relief shoutd be denied;

            u~~sca~d
                 ®   aanI                    STIPtiitATiON — ®QSCO!/EQZV RESOLL97I0M
            For opUona Use                                                                                     Paga f of 3
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 57 of 65 Page ID #:77




      YICRt 9111E                                                                  C13~ 1t1lC0Ln~«          ~




                    Iis, t3e filed wl9hln two (2) court days of receipt of the FYequest; and
                    iv. Be served on the opposing party pursuant to any authorized or agreed upon
                         method of service flhal ensures that the opposing party receives Ihe Answer no
                         later than the next court day fol(owing the filing.

            c. No other pleadings, including but nol (irnited to exhibits. dectaratiorls, or attachments, wiiil
               be accepted.
            d. tf the Court has not granted or denied the Request for Informal l]iscovery Conference
               vAthin ten (30) days fattowing the Ming of the Request, then it shall be deemed to have
               been denletC, lf the Court acts on the Request, the parties wal be notiiied whether the
               Request for Informal Discovery Conference has been granted or dgnied and, if granted,
               the date and tinae of the Informai f3iscovery Conference, which cnust be within tvuenty (20)
               days of ihe bling off the Req¢aest for Informal ®iscovery Conference.

            e. if the conference Is not theld writhin flvventy (20) days of the ~iling of the Request for
               Informat oZiscoveey Conference, unless extended by agreenaent of the parties and the
               Cnurt, then the Request for the tnfaarnat Discovery Conference shall be deemed to have
               been denied at that tirne.

       A. If (a) the Court has dertled a conference or (b) one of the time deadlines above has expired
          uAthout the Court having ac9ed or (c) ihe 6nformal Discovery Conference Is conctuded without
          resolving the dispute, then a party eoaay tute a discovery motion to address unresolved Issues.
       5. 'l'he par4ies hereby further agree that the time for rnaising a naotion to cornpel or other
          discovery rnotion is floiled fram the date of riling of the Request for InFormal Discovety
           Conferenr.e unt46 (a) the request is denied or deemed denied or (b) twrenty (20) days aiter the
           filing of the Request for Infonnai Discovery Conference, vrhichever ts eastler, unless extended
          by c3rder of the Court.

            it Is the understanding and tntent of the pariies that this stipulation shali, for each discovery
            dispute to v'rhicti it appiies, constitule a writing aneenorializing a"specafic later dale to which
            the pmpounding Bor demanding or requestingi party and the responding party have agreed in
            wliting; within thg eraeaning of Code Civil Procedure sgctions 2030.300(c), 2039.320(c), and
            2033.290(c).

      6. 6Vothing herein vviit predude any party from applying ex pade for appropriate relief. Including
         an order shortening tirne gor a rreotion to be heard conceming discovery.

       7. Any party rnay tecminate th6s stiputatlon by giving twenty-one (29 ) days notice of intent to
          terrninate the siipulation.

      8. References to "days" mean calendar days, untess othenMse noted. If the date for perforrning
         any act pursuant to this stipulation falls on a Saturday, Sunday or Court haliday, then the linae
         for perfiocrning that act shalt tx extended to the next Court day.



      ~a~~®
      tAsc  oaits                    S70PULA'ijiOM— tBtSCOVERIf RES®trUYiOh!
      For oDuona! use                                                                                 Aag® 2 nr 3
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 58 of 65 Page ID #:78




       BtOt91 SI7lL                                                              ~=~A




       7'he fv!(Qw►ing parties a83gsu@ate:

       Da4e:
                                                                  ~'
                         (fiYPE dR PHW T NAA1Hp                        —       (AY7i1RtdEY FOR PUUPITiFF)

                                                                  >
                         (TYPE OR    1MT NM t                                 (ATFORNEY FGfl DEFEWANT I
       Data:
                                                                 :
                         (type OR plzrlr Fv=j                                 t AW59MY FM 0EPEPdi]A9TJ
       ®ate:
                                                                  ~.
                         ITYPE OR PpRdi NaptE)                                IAIIMWV MR OEFENOAHT)
       DaiB:                                                      ~
                                                                  r
                         (TYP@ QR PR➢!YT Nk1AE(                        {ATZORNEYfOR                              E
       f3ala:
                                                                  t
                         (TYPE CiR PiitNj' NAASE)                      (APTORWEY FtM                              6
       ®ate:
                                                                  i►
                         (TYPE OR PRQlf PdW{dE)                        (ARMZY pdF't                              1




       dnscApco~call                       STiPULA'8'8®N -- ®ISCOVERY RESOLL!'v'iON
       Paf OPUOna! Use                                                                                      Pafla 3 o5 3
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 59 of 65 Page ID #:79




       WIQAlCW~t9va1'tC7wQvMPNIWeqtlmUla7itwr4f     -      --- -1 YtNCWtlqarvta          1         Rosa..dMGaDofwRov




                                                    FAX Poo. (BpTtotml):
       @•1RA6L




   I             S`1'IPULA`I't®N — EARI.Y ORGAM0ZAT1a?NA8. MEaT1PiG                       I                                    I

            Thls stipulaYlon ts lntended to encourage cooperation osaang the part8es at an early stage ln
            ft V1tOgatBon aoaa9 to assist the parties in efficient caso maolee4lon.
            The pariles sagree @hat:
            1. The parties corrarralt to conducl an Initial conference (in-person or vla teteconfen:nce or vla
                vEdeoconfereance) rnAtfiin 95 days from the date thls stiputatlon Is signed, to aliscuss and cortsider
                tadoetdper there can be ayreement on lhe following:
                 a. Are omot6ons to cfiat{enge the pieadings necessavy? 19 the 3ssue can be resolved by
                    amendnosnt as of right, or if the Caurt vaoutd attow teave to arnend, could an amended
                    corrmplatrrot resatve most or al6 of the lssues a demurrer might othenwise ratse? 9f so, the parties
                    agree to wootc ftough pieading Issues so ihat a dennurrer need oratyy raise issues they canremt
                     resolve. Is lhe lssue that the defendant sescs to raise an¢enable to resolutbon on demurrer. or
                     wouid some other type off rnoNon be prefersbfe? Coutd s voluniaay targeted excjmnge of
                     documents or lnformattors by any party cure an uncertainty ln the pleadings?
                 b. Initial mutual ettchanges_of- doeum®nts-at-the 'sore"—af the-litigation.—(t=or-ettantple,—In-an
                    employanerrt case, the empbyrra3nt records, personnel 8ile arsd documents relaQlng to the
                    conduc8 In question could be cons6dered "core.° In a personal injury case, an fncident or
                    pallce neport, medieat records, a,e)d repair or maintenance racords couRd be considered
                    .core ®D~

                 c. Ettchange of names and conntact tnfoasnatlon of witnesses;
                 d. Any insuranee agreeanent that may be available to saft part or att oi ajudgntent, or to
                     Indartargfy or reimbume for peyment.s made to satlsfy a Judgmerg;

                 e. Etach®nge oY any otttgr information that mk,lht be helpful to facUdtate undetstanslbng, handltng,
                    or resotutlon of the case In a rnannea that preserves ob*l"wns or privileg®s by agreer»ent:
                 f. Controlling Issues of tavv that, If resolved early, wi09 prornote efficiency and economy In other
                    phases of the case. Aiso, vahen and hovd such issues can be presented to the Court;
                 g. VNheflher or uuhen the case should be scheduted wrlth a settiernent officer, vhmt dtscovery or
                    a:ourt ruting an legat assues is reasoreably required to owatce settlement discusslons rneaningful,
                    and whether the parties trAsh to use a sltUng judge or a private mediator oa' other opttons as

            asc ~~~d oQauiii? S'1•1pQ.E1»A?9t31<1— EARt,Y ®RGAP11ZAT1®NAl. MEETlNG
            For Optler►ai Use                                                                                   6'age 1 or 2
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 60 of 65 Page ID #:80




       m.a+o attg                                             ~r                      cwu Wa4tn




                    d'iscussed tn the "Afterl►ative Dispute Resotution (ADR) tntowmation Paatcage served with tttie
                    conlptalrnt;
            h. Computatton oF damages, includtng documents, nnE prtvlteged or prntected from disciosure, on
                uahkh such camputatlon Is bas®d;
            1. @Wtbether the mse Is sultabfe for the Expedited .lury 7'riat peocedures (see lnformatlon afl
               wwcr_iauourL    under °C6vi!° anc6 then under "General lniorrrfet!®n°}.
       2.           'Ph® aime for a de9'ending pao3y to respond to a comptaint or crosss-camptaint uvUQ be ettte9ded
                    to                           for the comp(aint, and                               for the crossr
                              (NSEflTOA~EI                                      "EMOATM
                    complain9, which Is connprised of the 30 days to respond under GoveQnment Code § 66816(b),
                    ated the 30 days pamroitted by Code of Civil ProcedurQ secpon 1054(a), good cause having
                    t1on found by ihe Civil Sup®r+rising Judge due to the case management benefats provided by
                    tMs Stipulation. A copy o6' Qhe General tDrder cen b® found at www1ecour9.+0ro under °Clvtl'.
                    click on °Generei Jntlarmallon°, ihen click on `Voduartary EfPJcJent LtPlgation SUputetlons'.

      3.            The parstes wUl prepare a joint repod tit9ed °Jolnt Status Report Pursuant to tnitiai ConBerence
                    and Fariy ®rganimGonab Me®ting Stipulation, and iP desised, a praposed order sunmarizing
                    resu9ts oF the8r 6neet and conYer and advising the (;ourt of any vvay 9t may assist the partles'
                    egicient condvct ar resolution of the case. The parties shaq attach ttte Jolnt Status Repor4ln
                    Ihe Case 61Ranagerolent Conrerence statement, and Me the documents when the CtvtC
                    statearlent is due.

       4.           References to "daysp mean caiendar days, untess otherwise noted. If the date for perfarming
                    any act pursuant to (his stipuiation fa(Is on a Saturday. Sunday or Court holiday, then the time
                    for penfirming ftt act shail be etttended to the next Court day

      The tollowing par9ies stipu(ate:
      Qe(®:
                                                                     :
                -      (TYPE OR PR1F1T MAAAE)                                    (ATTO}8A9EY FOR PlAWnFF)
      Oat~
                                                                     a                                         i
                      (TYPE OR P6tlf&F AtAAAE)                                  (ATTORPIEY FOR 8}EFENt}AtdT)
      Qsle:
                                                                     i
                       fTYF'1= OR PRINT 0`IARAE)                                (AT'rOR(dEY FOR OE NQANO
      Qate:


                      (3YPE OR PR(NT ivAME)                                     (AT306dNEY FOR DUENQAtdT)
      Qsle:
                                                                     P'
                      (TYPE OR PR(NT9dABAE)                                (ATTORP9EV FOR                          D
      Q®(e:


                      (YYPE OR PRINT EVAAAE)                               (ATTORNE'Y FOR                          f
      Date:
                                                                     'v
                       (YYPE OR PI'dINT f•1AAAE)                           (ATTORNEY FOR


      u+cIvxxs(ac,vaVa5) S~'BPQ9~~DM — E~~.Y ®I~d'sA~9@~1?flO&~A(1. AI~ E~'I ~8G
      U15C A9grov~d 04t91                                                                                    Paga 2®P 2
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 61 of 65 Page ID #:81




   rao6 ~uo+~ctu az anaReirw Vtatr KaPomua anc~(Y                           tca+p owa maCZFi




          78LHWtmallo.•                                         R0.1LHo (DµltmW}:
    E~utaconess 1oo~h.
         A            YR     Pta
                                                                                 p~
    S9JPl~RIOR COtf► &~'~' O(I+                 CA .9F®R~fEAf CtttDN`~ OF Lf~ a Ai~GELES
                        AODnL'S5:

             IfP.

    RE              .

                                                                                                          SU 40AM
                          INF®RMAL ®ISC®VERY C®RIFERENCE                                                `" `
                      (EMant to lhe Dlscove ResolutJon SU eda!!an oQ the porUes}
             1. 1'his docauraent reBates to:
                    ~       Reqaaest Por Intormai Discovery Conterence
                            a4nswer do Request for 1nPormal Dtscovery Con(erence
             2. Deadtine for Court to decide on Requ®st:                      (I,-ail dale w caW+dW days (Wowsns W4 or
                    tm Rsauost)                             1
             3. Deadline for Court to hold EnPonnat Discovery Conference:                                        Iinsed dale ao ctaidw
                    daya (oQowing fcllng or tl+e Rayueaq.
             4. For a Request for 9nfor¢vaa! Discovery Cont'®renc®, rLyfi cB®sceobe 9he alature of Qtxe
                dlscodery dEspute, inc9udirog tQae ffact$ and legat argusuoents at issu®. For aro AsusweP to
                Request foP Dnf®ffma0 Dbscoveey Conferance, _@arteBlv ~escritna~ vuh~ ttue Coe~r~ s9~otefd deny
                4he raqu®eeed dDacovePyr, inc8uding fh® facts aaaal! IegaB arg+umerDBs at issue.




             u+cIvm {,WW)                           NFORMAL Y3&SC®1iERY CONFERENCE
             L4C JOpprovad 041E 1
             FarpsUmW (ke                    (pursuant to ihe Discovery Fiesotatdon SUpuiation of Ihe parti®s)
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 62 of 65 Page ID #:82




    W~4,.umACEqQSaGl4itRRsKt00:1PMl~wn,maf aTPvnKdl               aTalEewMu~aai                   Aa.~rwOss.C4+6Wo




                TELE~'FiQplb t10:                     FAX NO (Opttami):
     EJtllil. A~9R85i (GyU~7j;
        ~         rF
    SUPERI®6t C®tDtti' OF CALQFORN9A tr®UIV7'Y QF L®S ANGEL[t;S
    C     TNOUSe A0w          .

     6AVRIFF:

    CEffE16D Y;



                  5TIPt,dLAT9®N AND OttDER — MmTi®daE ltd LlMl'NE


            T'Fais stipu6ation is intended t:o pPovlde $asQ and irafformal resotu¢ion of +avri¢tentiary
            essues througbl cil9Dagent effort.s ga define and discuss such Issaees ane6limt# papenAvork.

            The parties agree &haa:

            't. A4 least        cdays before t8oe PinaG status conference, each party wi10 provide ati other
                 parties with a iist contaitaing a one paoagraph ettptanation of each proposed ntodon In
                lianine. Each one paragraph ettplanation rtaust idendfjr tlae substance of a singte proposed
                rnotton Irt limine and the grounds for the proposed onotlon.
            2. 7'he part6es ahereafter wili meet and confer, either in person or via teleconfErence or
               videor.onference, conceming al9 proposed niotlons in Csraaine. !n that rneet and confer, the
                partiess will detePmine:

                  ~ MelKei thparti
                                 e    es can sliputate to any og the proposed motians. if the pwiles so
                    stipufate, they may file a sfputation and proposed order with the Court.
                b. 1fUheQher any of the proposed motions can be briefed and submitted by rneans of a
                    short Jaint statement of jssues. For each rnotion wta9ch can be addressed by a short
                    Joing stateanent of issues, a shost Joint stateanent of lssues must be t•itetl wbt11 the Court
                    10 days prior to the 6na9 status conference. EacGt side's por8ion of the short )oint
                    statetnent of assues rnay not exceed thnee pages. `fhe partaes wiib rneet and confer to
                    agree on a date and manner for exchanging the parties' respecfive portions of the
                    shor$ Joint statement of issues and the process for fiiing tt¢e short Join@ s4atement of
                    issues.
            3. All proposed sraotions in tirralne that are not either the subJect of a stipulation or briefed via
               a short Dolnt statemertt of dssues will be briefed and 133ed in accordance vAth 'the Ca@iforoia
               Ruies of Couet and the Los Attgeies Superior Court Rules.




          ~0r ~ oVn t                  S1(pUf..ATBGN AttlD ®RDER — ARO'6'&ONS 69J t..tiyi19ii9E
          For Qp#]onal {!aa                                                                                   Paga t o► 2
Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 63 of 65 Page ID #:83




                                                                                               Ca2QP4R.Rtn




       The ffo9t®vv8ng part6es sBb$au9ate:
       C9aie:
                                                                 v
                     (TYPE OR PEtIP3T NAAAE)                          ~                (A3"dOl?FlF-Y fOR P8.A1PdY1FF)
       Qa4e:
                                                                 P
                     (TYPE OR PRINT tdAssE)                                          {ATTORNEY FCIR 13EFENDANT)
       Q~te:
                                                                 P
                     ('Dl'Pt: 062 PRINT A1AME)~                                      (AT"COF3ritEY FOR SlEFENDAN't')
       Q~Be:
                                                                 ~
                     (TYPE OR PRII+IT PIA&AE)                                        (ATTORAIEY F013 DEFEPVOAPdT)


                                                                 il
                     (TYPE OR PRINT RlAtL9E)                                {Ai"3'ORNEY FOR                                     1
       Det®:
                                                                 o
                                                                 '
                     FPE OI; PRtPIB' P1AME)                                 {ATTOMdEY FOR                                        )
       IDate:
                                                                  y
                     {i'YPE OR PRINT NAA9E)                                 (AT30RtdEY FG1R                                     1



       '$HE COi1993T SQ7 ORDERS.

         ®a&e:                                                        .....o,.......,...e.._....                                .~-,~,,~.
                                                                                                   J!fffiCfA1.OFFlCF:R.




       I.Aavals d~,)             ,°~@P~9q ~,i`~OOR9 AGt'!® OR®EI~ — MO'i'6C~ NS ON LIMa~lE
       I,.ASC Ap3auvad O41t 9                                                                                             Paya 2 u12
       Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 64 of 65 Page ID #:84
        ,~uRML~r
      o``       pGy

     ~do S 1 `
             ~o         Superior Court of California, County of Los Angeles
       ,.


                                  i
                                            ...   ... -   ..   .   ,q ,~   -•   ~   ,,„      ~       ^   ~~ ':   ,   ~   _
                            ,..   •,r+.».                                                        V                           .

                                      AL~ER°NATIVIE DI~PUTE'R'ES~LUTION ~A=DR) m                                                 -?
i
                                             INFORNiATION PACKAGE

    7NE Pi_AINTIFi= iVIUST SERVE THIS;ADR INFORMA710N;PACKAGE ON EACH PART'Y VtIITH THE;COfVIPLQ:IhlT.'
                                                                                      ~a .                                        ~

: O'ROSS-CnMPLAINARlYS rriusi serve this ADRlnformation Package on any new parties riamed to the action
I with the cross-complamt
p..-..                                         ~~c          4
                                                      ~£ ~~~



What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
    be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.


Advantaees of ADR
       •     Saves Time: ADR is faster than going to trial.
       •     Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
        •    Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
        •    Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.


Disadvantaees of ADR
        •    Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
        •    Nfo Public Trial: ADR does not provide a public trial or a decision_b_y_a_judge_or_ju _ry..


    Main Types of ADR:

       1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
             settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

        2.   Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
             strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
             acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                      Mediation may be appropriate when the parties
                        • want to work out a solution but need help from a neutral person.
                        •    have communication problems or strong emotions that interfere with resolution.
                      Mediation may not be appropriate when the parties
                        • want a public trial and want a judge or juryto decide the outcome.
                        • lack equal bargaining power or have a history of physical/emotional abuse.



        LASC CIV 271 Rev. 01/20
        For Mandatory Use                                                                                                         1
             Case 2:20-cv-04204-AB-PJW Document 1-2 Filed 05/08/20 Page 65 of 65 Page ID #:85
         ,     ,.—_ .•_aw -      ...   ..   ..           _   -   w, .                .                          . . -
                                                                                to arrange:ii7ediafiorr in Lo~ Angetes County   g          -
                                                                                                                                           _
             N Ae diation~fohricivrl cases is voluntary and partresm
                                                                   ay5select any. media tor they ~vish: Options include:
     I                                                              .. ,:
                             ~                                         ~
                            a ~ThetGvrf Medration Vendor
                                                      t
                                                         Resource°L~st
                                 If all parfies a~ree to mediatron, they may contact tFiese organ~zafions.to' reqiiest a'`Resource,List                         ,
     14~                .        Niediation" for medrataon at reduced icost or'no co~t`(for sefected cases):                                                    ;
                                                                                                                 .

                                                                                                                                         ~
                                 • ADR'Services, Irc. Case fvlanager p)atrrcia@adrservices:cam-(310) 2,01-0010 (Ext. 261) _              +
                                 • ,.JAN1S, Inc Senior Case Manager mb~rlder@lams~ ~ana (er ia~)fo09-6,204
                                 • Mediatron Center of Los Angel~es (MCLA) Progra            g           . ationl.~:ora (833 ) 476791u5 ;I
                                                                                                      rvied
                                                                                                  _-_+~
                                             Only MCIA provrdes mediation in person, by.phone~and by videoconference.

                            These organizations cannot accepf ~very~case and 6ey may decline cases at their discretion.
                               Visttw~,v_rrir~lacour~ or~/ADR Res Lrstfor imp'ortant,mformatio_n and FAQS!'before corita'cfing thern.
     ~j                        NOTE 'Ttiis program does riot accept familu:.tawjpi'obate, or srrTffltclaim"s;cases.

                            b: Los Rngeles County Dispute REsolution
                                                           ~.,       ProgFams. '
                                 htt~s://wdac lacount,;~oy/pro~rarns/drp( '                                                                                     I
     ,                                                            ~.~                                                                                 ~~;
                                       •         Small clarms,"unlawful;detainers (evrctiops):and; at the Sp~ing Street Courthause, lirn_ ited. rvil:
     :                                              o Free„day of Lfr~al;mecJaatrons         at t}ie_courthouse~ No appointrnerit:needed:
                                                                                      •.,~,, F£.,                                _m       _
                                                                                                                                                                ~
                                                                             .t:~'= :~~ ~•_
     ~_-                                               - Free or low:co`      'm '' nns
                                                                         st edrat           be for.et
                                                                                      r. ....      " fie.da
                                                                                                        ~ Y of rial.
                                                                                                               t                                    ~
                                                       , Forf.ree or lovri cost O.nhrie Disputie'Resoli~fion (OD:R) by,phone or computer before the ~


                                                             htt~alyuwNrlacourt:org7divwon/sniallclaims/pdflOnlrn#
                                                                                                                 ~WrrffuteResolutionFlyer
                                                                            S                                                       - :•
                                                                                                                                                                ~
                                                                        '                   .           •                                                       ;1
                            c.   Nlediators and.ADR and 9"ar or.gbniiationsth'at prourde mOatron:may be fou,nd.on the rnternet                              x
                                                                                      ;.:                                                      ~.•'
                                       t4~ ,       T



_            3.—Arbitration:-Arbitr-ation-is-less-for-mal-than-tr-ial,-but-like-trial,-the-parties-pr-esent evidence-and-arguments to-the
                person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
                   trial. In "nonbinding" arbitration, any party can request a trial afterthe arbitrator's decision. For more
                   information about arbitration, visit http://www.courts.ca.gov/proerams-adr.htm


             4. Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
                   date or on the day of trial. The parties and their attorneys meet with a judge or settlement officer who does not
                    make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
                   a settlement. For information about the Court's MSC programs for civil cases, visit
                   http://www.iacourt.ore/division/civil/Cl0047.asox



    Los Angeles Superior Court ADR website: http://www.lacourt.org/division/civil/CI0109.aspx ,
    For general information and videos about ADR, visit http://www.courts.ca.gov/programs-adr.htm



    LASC CIV 271 Rev. 01/20
    For Mandatory Use


                                                                                                                                                                2
